 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 622Avondale Industries, Inc. and New Orleans Metal Trades Council AFLŒCIO.  Cases 15ŒCAŒ14551, 15ŒCAŒ14552 15ŒCAŒ15019Œ3, 15ŒCAŒ15003, 15ŒCAŒ15109, 15ŒCAŒ15208, 15ŒCAŒ15212, 15ŒCAŒ15280, 15ŒCAŒ15419, 15ŒCAŒ15648, and 15ŒCAŒ15804 March 15, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN  On November 7, 2000, Administrative Law Judge George Carson II issued the attached decision.  The Re-spondent filed exceptions.  The Charging Party filed ex-ceptions and a supporting brief.  Both the Respondent and the Charging Party also filed answering briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions, and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Avondale Industries, Inc., Avondale, Louisiana, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  Stacey M. Stein, Esq., and Wayne L. Johnson, Esq., for the Gen-eral Counsel. Steven R. Cupp and Stacey C. S. Cerrone, Esqs., for the Re-spondent. William Lurye, Esq., for the Charging Party. DECISION STATEMENT OF THE CASE GEORGE CARSON II, Administrative Law Judge.  This case was tried in New Orleans, Louisiana, on May 22 through 25, and June 19 through 22, 2000,1 on numerous charges.2  The hearing closed on July 13, 2000, in an on-the-record conference call in which all parties participated. The seventh consolidated complaint issued on February 29, 2000.  That complaint, as amended, alleges an 8(a)(1) and (3) violation of the National Labor Relations Act in November 1997, multiple 8(a)(1) and (3) violations of the Act between September and December 1998, two 8(a)(3) violations in May 1999, and one 8(a)(3) vio-lation in November 1999.  An eighth consolidated complaint that incorporates a charge filed during the course of the hearing and that alleges violations of Section 8(a)(3) and (4) of the Act issued on June 2, 2000.3  Respondent™s answers deny any viola-tion of the Act.  I find that Respondent did commit several vio-lations of Section 8(a)(1) and (3) of the Act.  I find no violation of Section 8(a)(4) of the Act.                                                                                                                                                        1 The Respondent and Charging Party have excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 1 All dates are in 1998 unless otherwise indicated. 2 The charges in Cases 15ŒCAŒ14551 and 15ŒCAŒ14552 were filed on November 19, 1997, and were amended on February 23; the charge in Case 15ŒCAŒ15003 was filed on September 4; the charge in Case 15ŒCAŒ15019Œ3 was filed on September 17 and was amended on December 22; the charge in Case 15ŒCAŒ15109 was filed on Novem-ber 25; the charge in Case 15ŒCAŒ15208 was filed on February 25, 1999; the charge in Case 15ŒCAŒ15212 was filed on February 26, 1999; the charge in Case 15ŒCAŒ15280 was filed on April 14, 1999, and was amended on April 16 and July 22, 1999; the charge in Case 15ŒCAŒ15419 was filed on July 2, 1999; the charge in Case 15ŒCAŒ15648 was filed on December 9, 1999; and the charge in Case 15ŒCAŒ15804 was filed on May 25, 2000, after the commencement of the hearing. On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs filed by all parties, I make the following FINDINGS OF FACT I. JURISDICTION The Respondent, Avondale Industries, Inc., the Company, is a corporation, engaged in the building of ships at its facility in Avondale, Louisiana, at which it annually purchases and re-ceives goods and materials valued in excess of $50,000 directly from points located outside the State of Louisiana.  The Re-spondent admits, and I find and conclude, that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. The Respondent admits, and I find and conclude, that New Orleans Metal Trades Council, AFLŒCIO, the Union, is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. Background This is the third in a series of cases involving alleged viola-tions of the Act by the Company at its construction facility in Avondale, Louisiana.  The first case, Avondale Industries, 329 NLRB 1064 (1999), referred to by the parties as Avondale I, involved 165 days of hearing before Administrative Law Judge David L. Evans.  That hearing opened on July 11, 1994, and closed on July 15, 1996.  Subsequent to that hearing, another lengthy case, referred to by the parties as Avondale II, was heard by Administrative Law Judge Philip P. McLeod.  The instant case involved only 8 days of testimony.  Although the violations alleged in the case before Judge McLeod predate the allegations, there is no contention that any allegation is depend-ent on any finding that Judge McLeod may make.  Thus, there is no reason to defer making findings on the evidence before  3 The General Counsel withdrew the allegations of pars. 14 and 15 of the complaint that related to employee Clarence Scoper III. 333 NLRB No. 74  AVONDALE INDUSTRIES 623me that, for the most part, relate
s to alleged violations of the 
Act in 1998, some 2 years ago. 
The Company, at its Avondale facility, builds ocean-going 
ships for the United States Navy and performs some commer-
cial repair work.  The Company™s operations are described in 
full detail in 
Avondale I
, supra. Union activity began at the Company on March 2, 1993.  An 
election was held on June 25, 1993, to which the Company 
filed objections and in which th
ere were 850 challenged ballots.  
The Board certified the Union on April 27, 1997, following a 
lengthy hearing in which the Company™s objections were over-
ruled and a determination was 
made on 515 of the challenged 
ballots.  On September 16, 1997, the Union wrote the Company 
and advised that the individuals identified on an attached list 
were union stewards.  These em
ployees began wearing red T-
shirts bearing the word ﬁsteward.ﬂ  The Company tested the 
certification of the Union by refusing to bargain. 
Avondale Industries, 324 NLRB 805 (1997).  On June 25, 1999, the Court 
of Appeals for the Fifth Circuit invalidated the election.  
Avon-dale Industries v. N.L.R.B., 180 F.3d 633 (5th Cir. 1999).  
Shortly after this, the Company was purchased by Litton Ship 
Systems.  On November 2, 1999, the Company and the Union 
entered into an agreement on neutrality pursuant to which the 
Company agreed, inter alia, to recognize the Union as the 
collective-bargaining representa
tive of the employees on the 
basis of a card check.  Thereafter, prounion employees solicited 
their fellow employees, and a majority of them designated the 
Union as their collective-bargaining representative.  The Com-
pany recognized the Union.  The allegations, except for the 
warning issued to Archieve Triggs and the alleged discrimina-
tion against Bobby Williams after he testified, predate the fore-
going agreement. 
B. The 8(a)(1) Allegations 
1. Denial of access 
On November 15, 1997, Respondent launched a ship at its 
facility. The launching was accompanied by a ceremony at-
tended by various dignitaries an
d employees.  Employees who 
were not working had been invited 
to attend with their families.  
Production areas were cordoned off.  Access to the launch area 
was provided through specified ga
tes at which security person-
nel, including the Company™s admitted agent Clyde Cutren, 
were present.  Employee Gregory Bridges and his wife at-
tempted to attend the launch.  Bridges was denied entry. Cu-
tren, who was wearing a suit rather than a uniform, stopped 
Bridges and informed him that, because he had recently partici-
pated in a prounion demonstration in front of the corporate 
offices, a building referred to as 
the Rock House, he could not 
enter. ﬁAnybody that was out [in] front [of] the Rock House 
was not allowed to go into the 
launch.ﬂ  Respondent stipulated 
that Bridges was one of the most active prounion employees in 
its workforce, and Bridges confirmed that he had indeed par-ticipated in the prounion demonstration.  On November 15, he 

was not wearing a union T-shirt and was not carrying any ban-
ners or other paraphernalia c
onsistent with leading a demon-stration.  When he pointed out to Cutren that he was not wear-

ing a union T-shirt, Cutren replied, ﬁWell, you™re still affiliated 
with them.ﬂ Mrs. Bridges remained with her husband. They 
went to another gate and were ag
ain denied entry by a security 
guard.  When Bridges inquired regarding who had told the se-
curity guard not to let him enter that gate, the security guard 
replied that he had ﬁjust got a ca
ll from the other gate not to let 
you in.ﬂ 
Employee Mark Cancienne also attempted to attend the 
launch.  He was wearing a red union steward T-shirt, but he 
was not carrying any banners or
 other paraphernalia.  Can-
cienne attempted to go into the launch area with his girlfriend, 
her father, and her son.  He 
was stopped by a man wearing a 
suit and carrying a communication radio. The man asked Can-

cienne to unzip his jacket.  Wh
en he saw Cancienne™s red stew-ard shirt, the man stated that Cancienne could not enter.  His 

friends were permitted to enter 
and did so.  Cancienne asked 
the man in the suit for his name, but he refused to give it, say-

ing that he did not have to tell him his name. 
Respondent presented no witness regarding the foregoing 
events and did not address these allegations in its brief.  
Bridges acknowledged that other union supporters who had 
participated in the demonstration at the Rock House attended 
the launch. 
The complaint, in paragraph 7, alleges that the denial of ac-
cess to employees because of their union activity violated Sec-
tion 8(a)(1) of the Act.  The fact that union supporters other 
than Bridges and Cancienne were admitted to the launch does 
not alter the undisputed evidence that they were denied entry.  
Respondent™s actions are similar to restrictions of movement 
placed on union adherents in industrial settings.  See 
Florida Tile Co., 300 NLRB 739, 741 (1990).  Respondent, by prohibit-
ing prounion employees from atte
nding the launch, interfered 
with their Section 7 rights in violation of Section 8(a)(1) of the 
Act. 
The complaint, in paragraph 13, 
alleges that the denial of ac-
cess violated Section 8(a)(3) of 
the Act.  Respondent™s actions 
in no way related the jobs of these employees who were on 

their own time. Thus, Respondent™s interference with their 
Section 7 rights did not relate 
to the terms and conditions of their employment.  I shall, therefore, recommend that the 

8(a)(3) allegation be dismissed. 
2. Retaliation against pr
otected concerted activity 
On September 10, employee 
Donnell Tucker and several 
other employees in the cleanup during construction (CDC) 
department were working on the t
op deck of a ship.  It began 
raining.  The employees who we
re exposed to the elements 
spoke with Foreman Roy Toledano at noon and stated that, 
because of the rain, they could not continue to work.  The 
group included Tucker and employees Carolyn Ratcliff, Cla-
rence Doyle, Charles Veals, and Lawrence Brumfield.  Tole-
dano reported to CDC Superinte
ndent Leroy Cortez that the 
employees wanted to leave, and Cortez told Toledano to send 
them home.  The following morn
ing the employees were di-
rected to see Cortez before signing in.  Toledano joined the 

meeting at some point after it be
gan.  Cortez explained to the 
employees that the Company had rain gear such as rainsuits and 
protective rubber gloves for them
 to use when it rained.  The 
employees referred to other de
partments in which employees 
were assigned work inside the ship to avoid the rain, and Cortez 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 624told them not to worry about ot
her departments.  Tucker ac-
knowledged that Cortez stated that 
he needed them to stay and 
work because he was behind schedule on the ship.  Despite this 
statement by Cortez, Tucker testified that Cortez allegedly 
stated to Toledano that ﬁwhen a cloud comes in the sky,ﬂ that 
is, when it looks like rain, to ﬁs
end them home.ﬂ  On this day, 
September 11, a hurricane was 
approaching the New Orleans 
area.  Cortez asked whether the employees wanted to leave or 
stay and work 10 hours.  Tucker, Doyle, and Ratcliff stated 
they wanted to leave, and Cortez permitted them to do so. 
Cortez recalls informing the employees that there was work 
to do even though it was raining and that there were safe ways 
to work in the rain.  He told them, ﬁI™m the bad guy if I send 
you home.  I™m the bad guy if I wo
rk you.  Either way this con-
versation goes, I™m going to lose.ﬂ
  He repeated that he was 
trying to work the employees 40 hours and that there was work 
available.  Cortez, corroborated by Toledano, denied making 
any statement about sending any employee home because there 
was a cloud in the sky or because it looked like rain. 
On September 18, Tucker was working with Doyle.  It began 
to drizzle.  Tucker testified th
at he recalled working for about 
an hour and that around 8 a.m., Toledano came to them with a 
sign out sheet and told Doyle a
nd him to ﬁknock off,ﬂ that he 
had to send them home. 
Toledano denied that he sent Tucker and Doyle home.  He 
testified that they came to him and requested to leave.  The 

Company™s man-hour-control report for September 18 reflects 
that Tucker and Doyle worked 6 hours, from 0700 until 1300, 
i.e., from 7 a.m. until 1 p.m. 
Paragraph 9(a) of the complaint alleges that, on September 
11, Cortez threatened to send 
employees home before the end 
of the workday, and paragra
ph 11 alleges that, on September 
18, Respondent sent Tucker and 
Doyle home early in retaliation 
for their protected concerted activity of complaining about 
working in the rain on September 10.  The foregoing actions 
are alleged to violate Section 8(a)(1) of the Act.  There is no 

8(a)(3) allegation. 
The only evidence presented by 
the General Counsel in sup-port of the foregoing allegations
 was the testimony of Tucker. 
Tucker was a union steward, as was Ratcliff.  Ratcliff identified 

Doyle, Veals, and Brumfield as 
also being union stewards.  The only employee other than Tucker who testified at the hearing 
and who was present at the me
eting with Cortez on September 11 was Ratcliff.  She was not as
ked about the meeting; thus, 
she did not corroborate Tucker™s testimony regarding Cortez™s 
alleged threat to send employees home if there was a ﬁcloud in 
the skyﬂ or if it looked like rain. Tucker admitted that Cortez 
stated that he was behind schedul
e and needed the employees to 
stay and work.  A threat to send employees home would have 

been inconsistent with his need to have the employees work. 
Union stewards Doyle, Veals, and Brumfield did not testify.  I 
credit Cortez and Toledano, and I find that Cortez made no 
threat on September 11. 
Tucker recalled working for 1 hour on September 18, at 
which time he testified that Toledano sent Doyle and him 
home.  Toledano denied sendin
g Tucker and Doyle home; he 
says that they requested to leave.  Tucker acknowledges re-
questing to leave on September 10 and 11.  Documentary evi-
dence establishes that Tucker and Doyle worked 6 hours, not 1 
hour, on September 18.  Doyle did not testify.  In view of 
Tucker™s demonstrably faulty 
recollection regarding how long 
he worked on September 18, and in the absence of corrobora-
tion from Doyle, I credit Toledano that on September 18, as on 
September 10 and 11, Tucker and Doyle requested to leave and 
were permitted to do so. 
I find that the General Counsel has failed to establish by the 
greater weight of the evidence that Cortez threatened employ-
ees or that Toledano sent empl
oyees home early in retaliation 
for engaging in protected conc
erted activity.  I shall recom-
mend that these allega
tions be dismissed. 3. Conduct relating to union stickers 
Employee Carolyn Ratcliff began displaying her support for 
the Union by wearing prounion T-
shirts and stickers sometime 
prior to 1998.  She testified that, about 2 months before her 
termination in December, Superintendent Cortez told her to 
ﬁget the damn stickersﬂ off of he
r hardhat.  Ratcliff™s testimony 
does not establish that Cortez referred to union stickers.  In 

response to this comment, Ratcliff first testified that she began ﬁto scratch the stickers off,ﬂ but she immediately thereafter 
testified that she ﬁstarted to scratch it,ﬂ implying that she was 
scratching only one sticker. Th
e General Counsel next asked 
Ratcliff if she ever replaced ﬁthose stickers.ﬂ  She answered 
that she did not.  Ratcliff™s hardhat, three photographs of which 
were placed in evidence, has several union stickers on it.  
Ratcliff had no need to replace any union stickers because she 
did not remove any.  In Novemb
er, as hereinafter discussed, 
Cortez stated to employee Bobby Williams that it was his 
choice ﬁto wear union stickers or not.ﬂ  Cortez denies directing 
any employee to remove union stickers except when they ob-
scured the department number or employee number on the 
hardhat.  I credit Cortez.  I shall recommend that this allegation 
be dismissed. In late 1998 employee Bobby Williams placed two union 
stickers on his hardhat.  He testified that Foreman Roy Tole-
dano told him to take off the two union stickers, ﬁnot to get 
caught up in the mix . . . don™t keep the stickers on and I don™t 
have to worry about anything.ﬂ  Williams testified that Tole-
dano further stated that, if Williams put them back on, he would 
be ﬁtreated like the rest of them,ﬂ that he was ﬁout for Donnell 
Tucker and Carol Ratcliff,ﬂ and th
at he was ﬁgoing to be watch-
ing Carol Ratcliff.ﬂ  Toledano asked Williams who had given 

him the stickers, and Williams stated he had received them 
from Tucker.  Williams removed the stickers and never thereaf-
ter wore any union stickers. 
Toledano testified that he di
d not recall any conversation 
with Williams regarding wearing union stickers, and he denied 
promising Williams that if he took them off he would not have 
anything to worry about.  He also denied making any threats 
towards Williams or any other employees.  Toledano did not 
specifically deny asking Williams who had given him the stick-
ers. 
I do not credit Williams™ testimony relating to purported 
threats to other employees.  No such threats are alleged in the 
complaint, and Williams™ testimony naming Tucker and 
Ratcliff was inconsistent with a pretrial affidavit in which he 
 AVONDALE INDUSTRIES 625stated that Toledano ﬁdid not mention any names of specific 
employeesﬂ that he was going to be watching.  Although Tole-
dano testified that he did not r
ecall any conversation, I find that 
a short conversation did occur. 
In a separate conversation, af
ter he had removed the union 
stickers, Williams testified that Toledano requested that he go 
to Superintendent Cortez and tell him that Tucker and Ratcliff 
were making people wear union stickers.  He said that Tole-
dano told him that, if he did not do so, he would ﬁmake things 
hardﬂ for him and that he would lose his job; but that, if he did 
do so, it would ﬁlook goodﬂ for a rais
e.  Williams asserted that 
ﬁwe set up this little thingﬂ pursuant to which Williams was to 
tell Cortez that Tucker and Ratcliff were making people wear 
union stickers.  Williams testified that he did as Toledano asked 
and that, after speaking with Cortez, Toledano suggested that 
he make the same report to personnel and that he did so. 
In direct contradiction of the foregoing testimony, Toledano 
testified that Williams came to 
him and reported that Donnell 
Tucker and Carolyn Ratcliff we
re harassing him by requesting 
that he put union stickers on hi
s hardhat but that he did not 
want to do so.  Toledano replied that he did not have the au-

thority to act on the accusation, but that Williams could speak 
with ﬁPersonnel.ﬂ  Williams did so
, and after doing so, asked to 
speak to Cortez. 
I was not impressed by William
s™ demeanor.  I have not 
credited his testimony, contradicted by his pretrial affidavit, 
that Toledano named any employees that he was going to be 
watching.  If I were to accept his testimony that Toledano solic-
ited him with threats and promises to make a false report, I 
would also have to find that Williams was willing to make an 
untruthful report when he deemed it 
to be in his best interests.  
In short, I have serious concer
ns regarding Williams™ credibil-
ity.  Notwithstanding my concerns regarding Williams™ credi-
bility, I find it unlikely that he would voluntarily go to Tole-
dano and make an accusation ag
ainst two fellow employees.  
Something prompted his action. 
Although Foreman Toledano testified that he did not recall 
any conversation with Williams re
garding union stickers, I find 
that a conversation did occur. 
 I find that, on observing Wil-
liams wearing union stickers, Toledano stated that Williams 
should not ﬁget caught up in the 
mixﬂ and that he asked Wil-
liams who had given him the stickers. 
I find that Williams™ going to Toledano was prompted by the 
foregoing comment and question by Toledano.  I do not credit 
Williams™ testimony that Toleda
no solicited him to make a 
false report and made threats, including a threat of termination, 
and promises when doing so.  I fi
nd, consistent with the testi-
mony of Toledano, that Williams approached him.  The proba-

tive evidence establishes that Williams approached Toledano 
because of the disapproval that Toledano expressed when he 
observed Williams wearing union s
tickers.  Williams sought to 
deflect Toledano™s disapproval to
 Tucker and Ratcliff by accus-
ing them of putting pressure on
 him to wear the stickers. 
Whether before or after Williams went to personnel, it is un-
disputed that he did speak with Cortez.  Cortez recalls telling 
Williams that nobody had the right to force him to wear union 
stickers, that he could wear them or not.  Williams acknowl-edges that Cortez told him that it was ﬁmy choice whether I 
wanted to wear union stickers or not.ﬂ 
Paragraph 10 of the complaint alleges that Toledano interro-
gated employees regarding their union activities and the union 
activities of other employees, solicited employees to report 
alleged harassment by employee
s engaged in union activities, 
and promised benefits and thre
atened discharge in connection 
with the foregoing solicitation.  The complaint does not allege 
that Toledano directed employee
s to remove union stickers.  
Although not specifically direc
ting Williams to remove the 
stickers, Toledano™s reference to
 not getting ﬁcaught up in the 
mixﬂ when he observed Williams wearing union stickers, con-

veyed disapproval.  Immediatel
y following this expression of 
disapproval, Toledano asked Williams who had given him the 

stickers.  This interrogation regarding the union activities of a 
fellow employee was coercive and 
violated Section 8(a)(1) of the Act. 
Action Auto Stores
, 298 NLRB 875, 895 (1990). 
I have not credited the testimony that Toledano solicited em-
ployees to report alleged harassm
ent and promised benefits and 
threatened discharge in connection with the foregoing solicita-
tion.  I shall recommend that these allegations be dismissed. 
C. The 8(a)(3) and (4) Allegations 
1. Facts Employee Bobby Williams testified before me regarding the 
foregoing incidents on May 23, 2000.  On May 24, 2000, Wil-
liams reported to work.  He gave the subpoena pursuant to 
which had gone to the hearing to his foreman Billy Ledet in 
order to assure that his absence was excused.  About 11:30 a.m., Ledet took the subpoena 
to Superintendent Cortez and 
later returned it to Williams.  Williams testified that, when 
Ledet did so, he asked Williams
 what he had done.  The sub-poena was not mentioned.  Al
though Williams had been work-
ing for over 4 hours, he testified that he did not know what 
Ledet was talking about when he asked him what he had done.  
He testified that Ledet then commented that he heard that Wil-
liams did not want to work for him anymore and advised that 

he was being sent to work for Foreman Roy Toledano.  Tole-
dano showed Williams what he wanted him to do.  According 

to Williams, as he was making this explanation, Toledano com-
mented, ﬁI heard you went to court on me.ﬂ  Williams did not 
respond, and Toledano continued with the job instructions.  
None of the foregoing comments, denied by Ledet and Tole-
dano, are alleged to have violated
 the Act.  Consistent with his 
denial regarding the going to court comment, Toledano credibly 
testified that he did not learn that Williams had appeared at this 
hearing until he was contacted regarding the charge filed on 
May 25, 2000, in Case 15ŒCAŒ15804,
 on behalf of Williams. 
The CDC department is responsible for the erection of scaf-
folding on which employees in 
various crafts stand when con-
structing a ship.  Toledano assigned Williams to run a handrail 
wire on a scaffold in the hull of a ship that was under construc-
tion.  This was what is referred
 to as ﬁoverhead work,ﬂ up to 
100 feet above the deck.  Willia
ms described it as the ﬁmost 
dangerous job on the yard.ﬂ  In performing this work, employ-
ees use a device called a ﬁcondo liftﬂ which was described as 
being similar to the buckets used to raise linemen to the height 

necessary to work on telephone 
and electrical wires on tele-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 626phone poles.  With 3 years experience, Williams is classified as 
a fourth class employee.  He is a licensed condo lift operator, 
and he acknowledged having prev
iously performed similar 
work on another ship.  Williams performed this work on the 
afternoon of May 24, on May 25, and possibly on May 26.  
Three other employees were 
performing the same work: 
Donnell Tucker and an employee identified as Doug, both of 
whom are classified as first class employees, and an employee 
identified as Calvin, a second class employee.  Williams ac-
knowledged that employees who er
ect scaffolding are regularly 
moved around to different jobs and that the work he had been 
performing for Ledet wa
s almost complete. 
Williams testified that he observed Toledano watching 
Tucker and him for about an hour.  Initially a leadman was with 
Toledano.  The leadman left, an
d then General Foreman George 
ﬁJuniorﬂ Kinchen joined Toledano for about 15 minutes. Wil-liams testified that Ledet was also present for some time.  Ledet 
confirms that he was present to confer with Toledano concern-
ing the work that the night crew was going to be assigned. 
Ledet acknowledges that, on Ma
y 24, 2000, he asked Tole-
dano if he needed anyone, and Toledano replied that he needed 
someone to run the condo lift.  Williams was the only person 
assigned to Ledet who was license
d to run the condo lift.  Wil-
liams continued to be carried for timekeeping purposes on Le-
det™s crew.  Thus, he was not actually transferred; rather, he 
was assigned to perform the necessary work. 
Toledano denied watching Williams.  He credibly testified 
that he watched the whole job, ﬁlooking to make sure every-
thing is up intact.ﬂ  He noted th
at he had only 5 days ﬁto finish 
these decks.ﬂ 
2. Analysis and concluding findings 
The complaint alleges that Williams was transferred, as-
signed more onerous work, and more closely supervised in retaliation for his testimony at this hearing and because of his 
union activity.  There is no evidence that Williams was trans-
ferred.  He was assigned to perf
orm a specific job.  I find that 
the evidence does not establis
h that Williams™ testimony or 
union activity was a motivating factor in his job assignment or 
close supervision.  Neverthele
ss, should a reviewing authority 
disagree with this conclusion, I 
find that, even if it be assumed 
that the General Counsel establ
ished a prima facie case, Re-
spondent established that it would have made the same assign-

ment to Williams in the absence of his testimony or union 
activity.
 In evaluating alleged discrimination in violation of Section 8(a)(4) of the Act, the Board utilizes the analytical framework 
of Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981).  See Williamhouse of California
, 317 NLRB 
699, 715 (1995).  Ledet and Cortez were both aware that Wil-
liams had been subpoenaed.  Toledano credibly denied know-
ing of Williams™ involvement in this proceeding until he was 
advised that a charge had been fi
led.  Neverthele
ss, it was Ledet 
who initiated the job assignment by asking if Toledano needed 

anyone.  When he permitted Toledano to borrow Williams from 
his crew, Ledet was aware that Toledano needed someone to 
operate a condo lift.  Thus, the supervisor who permitted Wil-
liams to be borrowed was aware th
at Williams had been absent 
and had a subpoena to this heari
ng.  There is no evidence that 
Ledet was aware that Williams had testified or that he was 
aware of the substance of his te
stimony.  Nevertheless, I shall 
infer that Respondent, not havi
ng itself subpoenaed Williams, 
assumed that he not only attend
ed the hearing but gave testi-
mony favorable to the Union and, in view of its animus towards 

the Union, viewed his action with animosity.  Thus I shall ana-
lyze the evidence as if the Gene
ral Counsel established a prima 
facie case with regard to a violation of Section 8(a)(4) of the 

Act. 
Regarding the 8(a)(3) aspect of 
this allegation, I find that Re-
spondent bore animus toward em
ployee union activity.  The 
last actual union activity in which Williams engaged was in 

1998, when he put on and then removed two union stickers 
from his hardhat.  He testified 
that he never replaced them.  
Nevertheless, I shall infer that Respondent interpreted his ap-pearance at the hearing, albeit 
pursuant to subpoena, as volun-
tary activity on behalf of the Union and shall analyze the evi-
dence as if the General Counsel 
established a prima facie case. 
Having assumed that the Gene
ral Counsel established a 
prima facie case, I find that Re
spondent rebutted that case and 
established that Williams would have been given the same job 
assignment in order to complete the job in a timely manner.  It 
is obvious that the overhead work to which Williams was as-
signed was more onerous than the work he had been perform-
ing for Ledet, but he had previously performed this work on 
another ship and was the only employee in Ledet™s crew who 
was licensed to operate a condo lift.  No evidence was pre-
sented contradicting Toledano™
s need for another condo lift 
operator in order to complete erection of the scaffolds in a 
timely manner.  The work to which Williams was assigned was 
also being performed by three other employees: Tucker, a 
known union advocate, and two ot
her employees.  There is no 
allegation that this work assi
gnment was discriminatory with 
regard to those employees.  
Toledano acknowledges watching 
the employees.  He watched the whole job.  Accepting Wil-
liams™ testimony that this work
 was dangerous, Toledano would 
have been remiss if he had not 
actively supervised this danger-
ous work. Williams acknowledged that he is regularly moved from one 
job to another.  Williams was assigned to perform work to 
which he had previously been 
nondiscriminator
ily assigned and 
for which he was specifically qualif
ied to by virtue of his condo 
lift operator™s license.  He was assigned the same work as three 
other qualified employees whose a
ssignment to that work is not 
alleged to be discriminatory. The evidence that the work 
needed to be performed and completed within 5 days is undis-
puted.  He was not transferred to Toledano™s crew.  Close su-
pervision of the whole job was 
demanded due to its dangerous 
nature.  The record does not esta
blish that Williams™ testimony 
or union activity was a motivating factor in his assignment or 
close supervision.  Even if it had been, Respondent has estab-
lished that the assignment to this
 closely supervised job would 
have been made without regard to Williams™ testimony and 

union activity.  I shall recommend that these Section 8(a)(3) 
and (4) allegations
 be dismissed.  AVONDALE INDUSTRIES 627D. The 8(a)(3) Allegations 
1. Discharge of Christopher Wheat 
a. Facts 
Chris Wheat worked for the Company as a sheet metal me-
chanic for slightly over a year, from August 1997 until he was 
terminated on September 21.  In
 April, Wheat placed a union 
sticker on his welding hood.  When Wheat was first hired, his 
supervisor was Foreman Kenny Collins. Soon thereafter, 
Collins was transferred to the plate area and Sam Gasper be-
came Wheat™s supervisor. Wheat 
engaged in conversation re-
garding the Union with union steward Michel Boudreaux, who 

was named in the union™s letter
 dated September 16, 1997, and 
who regularly wore one of the red steward shirts. Collins ob-

served these conversations and, 
on one occasion, suggested that 
Wheat keep his conversations re
garding the Union ﬁdown low.ﬂ 
Wheat™s supervisor Sam Gasper, both before and after Wheat 
began wearing a union sticker, told Wheat to tell the union 
stewards that he was too busy 
to talk with them.  Boudreaux recalled giving union stickers to
 Wheat about 3 months before 
Wheat™s discharge, which would have been in June, and recalls 
him wearing three of them.  Em
ployee Donald J. Williams 
recalled that Wheat wore a union sticker on his hard hat. There 
were approximately 68 employees in the sheet metal shop in 
1998.  Boudreaux testified that Wheat was one of only 10 em-
ployees who publicly exhibited support for the Union. 
Respondent points out that Wheat, Boudreaux, and Donald 
Williams disagree regarding the number of stickers Wheat 
wore, where he wore them, and 
when he began wearing them. 
Collins denies telling Wheat to keep his conversations regard-
ing the Union ﬁdown low,ﬂ and this comment is not alleged as a 
violation of the Act. Gasper 
did not testify. Regardless of 
whether any comment was made, I credit Wheat™s testimony 

that supervisors observed his 
conversations with union stew-ards.  The events occurred some 2 years ago.  I find the absence 
of mathematical agreement in the credible testimony of Wheat, 
Boudreaux, and Williams regarding the number of union stick-
ers worn by Wheat to be immaterial.  I find that Wheat did 
identify himself as one of only 10 prounion employees in the 
sheet metal shop and that Res
pondent was aware of this. 
It is undisputed that employees
 in the sheet metal shop have 
made personal items out of scra
p sheet metal.  Boudreaux testi-
fied to making various items for 
former supervisors.  He ac-knowledged that, about 3 to 6 months after the representation 
election, employees were told that they could not use scrap 
metal to make personal items.  Despite this, Boudreaux credibly 
testified that employees continued to do so.  Boudreaux fabri-
cated tool boxes for use on the job from scrap metal. Respon-
dent™s witness, employee Mitc
hell ﬁTankerﬂ Scherb, acknowl-
edged that employees would make
 small drawers for their tool 
boxes out of scrap metal.  Sheet Metal S
uperintendent Mike 
Torres Sr., did not deny that employees did this. 
Scrap sheet metal is placed in scrap bins or buckets. 
Boudreaux testified that there are ﬁcertain bins they throwﬂ 
scrap into.  When making an it
em from scrap he would always 
take metal ﬁfrom the scrap buckets.ﬂ  Donald Williams referred 
to scrap metal being placed in
 tubs. When questioned whether 
scrap might also be on a pallet,
 he responded that ﬁ[b]y the 
burning machine, they might have . . . a couple little squares or 
whatever . . . everything is supposed to be in tubs.ﬂ 
In mid-September, Wheat decided to make a lay-out drawer 
in which he could lay his tools, thereby permitting himself to 
work more efficiently since he 
would not have to dig through 
his tool box to find a tool when he needed it.  He testified that 
he obtained a piece of sheet metal from a pallet next to the 
burning machine.  When questioned whether scrap metal would 
ever be on a pallet next to the machine, Wheat responded, 
ﬁThere was some at times, yes.ﬂ  Wheat testified that he as-
sumed the metal was scrap since it had nothing on it identifying 
it as being for a job.  He claims to have begun constructing the 
layout drawer prior to September 
19, but no witness testified to 
observing him working on the drawer prior to September 19. 
The layout drawer constructed by
 Wheat is 48 inches long, 24 
inches wide, and 2-1/4 inches deep.  Wheat acknowledged that 
the piece of metal he used was large enough to be used on a 
job. On September 19, a Saturday
, Wheat was repairing his 
automobile.  He discovered that
 he needed a pop-rivet gun and 
drove to the Avondale facility in order to obtain his personal 

pop-rivet gun.  He went through gate 5, which is located next 
to, and within 200 feet of, the 
sheet metal shop.  Wheat did not 
sign in, but he claims he waved to the security guard.  When he 

got to his work area, he moved so
me sheet metal in order to get 
to his tool box and his pop-rivet 
gun.  He observed Mike Torres 
Jr., when doing this and assumed that Torres Jr., saw him.  He 
did not speak to Torres Jr.  He testified that, while he was there, 

he also took out his hammer and ﬁtapped on a couple of corners 
[of the lay-out drawer] a few times to straighten it all up.ﬂ  He 

claims that this was the only work that he performed on the 
drawer.  He testified that he then picked up his pop-rivet gun and left the facility, ﬁI proceeded to leave out the gate.ﬂ 
Mike Torres Jr., son of Shee
t Metal Superintendent Mike 
Torres Sr., is currently a foreman in the sheet metal shop. On 
September 19 he was working as a foreman over a crew per-
forming maintenance work.  He went to the sheet metal shop to 
obtain a tool that he needed.  When he entered the shop he ob-
served Wheat working on the pan break, a machine used to 
form the edges of a fabricated piece of sheet metal.
4  He did not 
approach Wheat and ask him what he was doing.  Instead, he called his father and asked if Wheat was supposed to be work-
ing.  Superintendent Torres rep
lied that he was not and directed 
his son to call the maintenance 
general foreman, John Breaux, 
who was at the facility, and to notify security.  Torres Jr., called 
Breaux and then prepared to walk the short distance to the secu-
rity gate.  As he was locking the office door, he observed 
Wheat walking to the front of the shop.  Torres Jr., walked the 
short distance to gate 5 and asked the guard if he had seen any-
one come in.  Upon receiving a 
negative response, Torres Jr., 
returned to the shop and called Foreman Kenny Collins, who 

lived nearby, to come and deal with the situation so that he 
could return to work.  Although Torres Jr., did not testify to 
further contact with security, a request was made for assistance.  
General Foreman Breaux arrived.  He and Torres Jr., went to 
                                                          
 4 The transcript incorrectly refers
 to the ﬁpan br
eakﬂ as the ﬁhand brake.ﬂ  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 628Wheat™s work area where they observed the lay-out drawer on 
his work bench.  They looked around for the source of the sheet 
metal.  At the shear machine they observed a piece of material 
on the machine and another piece, referred to as ﬁdrop off,ﬂ 
with a job number written on it on the floor.  A security guard 
entered the building.  Torres Jr., reported what he had observed.  
The security guard took Wheat™s tools and the layout drawer.  
Collins arrived.  He and Torres Jr., took the piece of drop-off 
bearing the job number and placed it next to the office door of 
Superintendent Torres. 
Wheat testified that, as he was leaving the facility, he en-
countered employee ﬁTankerﬂ Scherb in the vicinity of the 
guard shack at gate 5.  Scherb 
was on the telephone next to the 
guard shack.  When Scherb completed his call he spoke with 
Wheat, asking what he was doing out at the shop.  Wheat re-
plied that he was getting his pop-rivet gun, which he testified 
he was carrying.  Scherb informed Wheat that ﬁsecurity and 
everyone was in the shop,ﬂ that ﬁthere™s a big commotion going 
on over there in the shop. . . .  If I was you, I wouldn™t go back 
there.ﬂ Wheat then left.  He testified that he waved to the secu-
rity guard as he left. 
Scherb confirms that the foregoing conversation occurred; 
however, Scherb testified that he observed Wheat coming from 
the front of the guard shack at gate 5, ﬁhe was coming in.ﬂ Scherb had received the information regarding security from 
Foreman Breaux.  After Scherb spoke with Wheat, they walked 
a few steps, but Wheat did not enter the sheet metal shop. 
Both Scherb and Torres Jr., place these events at between 
8:30 and 9 a.m.  Wheat places his 
arrival in the vicinity of 10 
a.m. and his departure about 10
:30 a.m.  The security report 
reflects that Torres Jr., called at 10 a.m. 
I have difficulty reconciling Wh
eat™s testimony regarding his 
minor activity at the shop, whic
h would have taken only a very 
short amount of time, with the undi
sputed fact that Scherb in-
formed him that security was present in the sheet metal shop.  

Wheat acknowledged that he saw 
Torres Jr., and that he as-
sumed that Torres Jr., saw him. 
 He contends that he was mov-ing material to get to his pop-rivet gun at this time.  Torres Jr., 
testified that he observed Wheat using the pan break.  Wheat™s 
testimony places him only in hi
s work area, thus, he would 
have observed anyone approaching 
his work area.  He testified 
that, when he left his work area, ﬁI proceeded to leave out the 
gate.ﬂ  It was at this point that
 he testified he saw Scherb who 
knew that security was in the building.  In order for this to have 
occurred, security had to have arrived at the shop when Wheat 
was not present.  The only way that a security guard could have 
been in the shop at the point that Wheat saw Scherb without 
having encountered Wheat as he 
was leaving was for Wheat to 
have left ﬁout the gateﬂ and then attempted to return to the 
shop.  The most logical explanat
ion consistent with the forego-
ing facts is that Wheat, having come for his pop-rivet gun, de-
cided to construct a layout drawer.  When he was observed by 
Torres Jr., he was using the pan break.  He quickly finished this 
task and left.  In his haste, he
 forgot his pop-rivet gun.  Torres Jr., observed him as he was walking to the front of the building.  
Wheat encountered neither Torres Jr., nor a security guard be-
cause he left the building before Torres Jr., made the report to 
security.  Having received the report from Torres Jr., a security 
guard went to the building where Torres Jr., and Foreman 
Breaux had discovered the layout drawer and piece of drop off.  
When Wheat realized that he had forgotten the gun, he began to 
return to the sheet metal shop but encountered Scherb.  Scherb 
knew that ﬁsecurity . . . was in the shop,ﬂ and he told this to 
Wheat.  Wheat left.  The foregoi
ng explanation is confirmed by 
the testimony of Scherb, whom I 
credit.  Scherb did not observe 

Wheat carrying a pop-rivet gun.  When he saw Wheat, ﬁhe was 
coming in.ﬂ On Monday, September 21, when Wheat got to work, he dis-
covered that his work area had been cleaned out.  His personal 
tools were not there.  He was directed to report to the security 
office where, after waiting for about 10 minutes, he was inter-
viewed.  Wheat testified that he was first interviewed by Assis-
tant Director of Security Sam Capaci, in the presence of two 
other security employees.  Wh
eat denied knowing that he was 
not supposed to be on the premises when he was not working, 

explaining that he simply came to
 get his pop-rivet gun.  Capaci 
pointed out the Company rule regarding unauthorized entry, 

and Wheat repeated that he was unaware of the rule.  He was 
also questioned about working on a piece of metal, and Wheat 
acknowledged that he was making a layout drawer, a drawer to 
go underneath his lay-out table.  He explained that the purpose 
of the drawer ﬁwas to lay out t
ools . . . it would make it a lot 
faster . . . instead of going into the . . . tool boxes and digging 
for my tools.ﬂ 
Following this interview, security employee Clyde Cutren 
took a statement from Wheat.  Cutr
en asked, ﬁDid you check in 
with security?ﬂ Wheat responded ﬁNo.ﬂ  Wheat denied per-
forming any work on the drawer on Saturday.  He responded, 
ﬁNot on that Saturday.  I did during the week, during my lunch 
period and between jobs.ﬂ  When asked about the source of the 
material for the lay-out drawer
, Wheat responded, ﬁWe have 3 
or 4 scrap areas around the shop.ﬂ  When asked whether he had 
obtained permission to use the sh
eet metal in question, Wheat 
responded, ﬁYou don™t have to ask permission.  If you want to 
make something in your work area, you just go to one of the 
scrap piles and get what you need.ﬂ 
Wheat returned to the waiting 
area.  About an hour later, a 
security employee came in and asked him what he was still 
doing there.  Wheat responded that he had not been told to go 
anywhere else.  The employee la
ughed and went into one of the 
offices.  In about 15 minutes, Cutren approached Wheat, asked 
for his badge, and told him that he had been terminated. 
Assistant Director of Security Capaci supervised the investi-
gation.  He denies speaking wi
th Wheat.  He acknowledges that 
he relied on the stated opinion of
 Superintendent Torres that the 
material used by Wheat was not 
scrap, and he admits that no 
written statement was taken from Superintendent Torres. 
Superintendent Torres testified that the metal from which the 
layout drawer was fabricated was ﬁdefinitely notﬂ scrap, ﬁ[i]t™s 

too big of a piece.ﬂ  Scherb, 
having acknowledged that employ-
ees made small drawers from scrap metal, when shown the lay-
out drawer, testified, ﬁNobody has a tool box that big.ﬂ  The 
door to a toolbox placed into evidence by the General Counsel 
measures 32-1/2 by 20 inches.  
Wheat™s layout drawer was 48 
by 24 inches. 
 AVONDALE INDUSTRIES 629Superintendent Torres testifie
d that, on September 21 he had 
seen the piece of sheet metal with the job number at his office 
and, thereafter, observed the layout
 drawer in the security of-
fice.  He told Sam Capaci, ﬁI have the rest of the sheet in my 
shop.ﬂ  He told Capaci that he knew this ﬁbecause of the gauge 
and because of the ID marking on
 it,ﬂ referring to the manufac-
turer™s identification stamp.  On the basis of the portion of the 
stamp that was visible, Torres was certain that it would match 
perfectly if the sides of the drawer were unfolded.  His certainty 
was proved correct at the hearing.  Superintended Torres disas-
sembled the layout drawer and ma
tched it to the piece with the 
job number.  The point at whic
h the cut occurred in the sten-
ciled name and logo of the manuf
acturer was a perfect match. 
(The piece bearing the job number measures 56 inches by 31 
inches, virtually the same size as Wheat™s drawer when it is 
unfolded.)  The General Counsel and counsel for the Charging 
Party objected to this demonstr
ation since any match could not 
have played a part in Responde
nt™s decision.  I overruled the objection since this objective dem
onstration would either estab-
lish that the two pieces were unrelated, thereby providing pro-

bative evidence that the piece of sheet metal had not been des-
ignated for a job, or would ma
tch, thereby confirming the ob-
servation of the Company™s experienced sheet metal superin-

tendent. 
Torres Jr., testified that, on September 19 when he and 
Foreman Breaux discovered the piece of drop off with the job 
number on it there was also a piece of metal on the shear ma-
chine.  I am mindful that, when asked if it was clear that the 
piece lying on the ground and the 
piece remaining on the table 
ﬁwere two halves that went together,ﬂ Torres Jr., answered, 

ﬁRight.ﬂ Torres Jr., gave no basis for this response.  The de-
monstrative evidence of the match between the piece of drop 
off and the layout drawer reveals that this testimony was inac-
curate. 
Capaci testified that he call
ed Superintendent Torres and 
recommended that Wheat be terminated for unauthorized entry, 

plus ﬁwillful damage.ﬂ  Torres recalled that Capaci called him 
and stated that he had made his 
final decision.  Torres met with 
Capaci and concurred in that decision, signing the termination 
notice.  The notice states that Wheat was terminated for: 
 MAJOR OFFENSE: #10ŠUnauthorized entry to or 
exit from Company premises at any location at any time. 
IMMEDIATE DISCHARGE OFFENSES: #3ŠTheft, 
unauthorized removal or willfu
l damage to any property 
belonging to another employee, 
a contractor employee, the 
Company or to a customer or contractor of the Company. 
 Capaci professed ignorance of a policy relatin
g to termina-
tion, distributed to supervisors in 1994, that provides that em-
ployees should be suspended without pay pending an investiga-
tion of misconduct.  Capaci testif
ied that, in his experience, in 
some investigations the employees are suspended, and in others 
ﬁthey™re terminated without suspension.ﬂ  Wheat was termi-
nated without receiving a warning or being suspended. 
There is no evidence that the Company has tolerated stealing 
or damaging Company property. The General Counsel pre-
sented no evidence to the contrary.  In 
Avondale I, 329 NLRB 
1064 (1999), the Board upheld the di
smissal of allegations of 
discrimination regarding employee James (Danny) Cox who 
defaced a wire-spool machine 
by writing a prounion slogan on 
it.  In that case, the machine was defaced but still functioned. 
b. Analysis and concluding findings 
I have found that Wheat was one of only 10 employees in the 
sheet metal shop who exhibited support for the Union and that 

the Respondent was aware of Wheat™s union sympathies.  Re-
spondent bore animus towards employees who engaged in un-
ion activity, and Wheat™s termination constituted an adverse 
action. The General Counsel esta
blished a prima facie case.  
Thus, the burden of going forward with evidence to demon-

strate that it would have taken the same action against Wheat in 
the absence of his union activity shifts to Respondent.  I find 
that Respondent has met that burden. 
Unauthorized entry is a major offense.  Although Wheat 
claimed ignorance of the rule, if that had been his only offense 
he should, at worst, have been suspended. 
Respondent contends that the piece of sheet metal used by 
Wheat was designated for a job and that his unauthorized use of it constituted damage to company property, an immediate dis-
charge offense.  The General Counsel and Charging Party, rely-
ing on the testimony of Wheat, c
ontend that the sheet metal he used was scrap.  I have difficulty crediting Wheat.  His testi-
mony that he was proceeding to the gate after leaving his work 
area when he encountered Scherb
 is impossible to reconcile with the presence of a security guard in the sheet metal shop.  
Wheat™s credibility is further compromised by inconsistencies 
between his testimony and the responses he made to the Com-
pany™s investigator.  When asked if he had checked in with 
security, Wheat responded, ﬁNo.
ﬂ  Wheat had to have under-stood the significance of this question since, according to his testimony, Capaci had just finished showing him the rule re-
garding unauthorized entry.  Although Wheat testified that he 
waved his identification badge to the security guard when en-
tering and leaving the shipyard, he did not state this to the in-
vestigator.  In that same interview, Wheat was asked where he 
had obtained the sheet metal.  He
 responded, ﬁWe have three or 
four scrap areas around the shop.ﬂ  He did not acknowledge 

that he had taken in from a pall
et next to the burning machine. 
Although employees regularly fabr
icated items out of scrap 
sheet metal, they obtain that metal from scrap bins.  Wheat took a piece that exceeded four feet in length from a pallet.  He did 

not acknowledge that he took the piece from a pallet when re-
sponding to Respondent™s investigator regarding the source of 
the sheet metal. The piece he took was virtually same size as 
the 56 by 31 inch piece bearing a job number.  Wheat admitted 
that the piece was large enough to 
be used for a job.  If scrap 
sheet metal was to be found on a 
pallet, employee Donald Wil-
liams testified ﬁthey mi
ght have . . . a couple little
 squares or 
whatever . . . everything is supposed
 to be in tubs.ﬂ  (Emphasis added.)  Superintendent Torres kn
ew that the sheet metal used 
by Wheat was ﬁdefinitely notﬂ scrap, ﬁ[i]t™s too big of a piece.ﬂ 
The General Counsel argues that the failure of Torres Jr., to 
approach Wheat and inquire about his presence in the shop 

suggests that he saw this as a 
ﬁchance to get [union adherent] 
Wheat.ﬂ  Respondent argues that 
if Wheat was unaware that his 
presence was unauthorized and that he was present only to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 630obtain his pop-rivet gun, there is no reason that he would not 
have ﬁapproached Mr. Torres, Jr., and explained why he was 
there.ﬂ 
It may well be true that Torres Jr., having observed Wheat 
using the pan break, suspected that he was doing something that 
he ought not be doing, was deli
ghted that prounion employee 
Wheat had provided such an opportunity, and called his father 
for further instructions.  Even if I attribute an antiunion motive 
to Torres Jr., the issue is the conduct of Wheat.  Torres Jr., was not a sheet metal foreman on Se
ptember 19; thus, I find no 
significance in Wheat™s failure to
 approach him and explain his presence.  The more probative evidence that Wheat was aware 
that he was doing something im
proper is provided by Scherb™s 
credible testimony that Wheat did not enter the sheet metal 
shop after being advised that secu
rity personnel were present.  
If Wheat was unaware of any rule relating to unauthorized en-

try and had simply moved some sheet metal around in order to 
get to the pop-rivet gun, there would have been no reason for 
him not to have entered the sh
eet metal shop, explained the 
situation, and retrieved the forgotten pop-rivet gun.  Even if he 

had ﬁtapped a couple of cornersﬂ on the layout drawer that he 
claimed to have begun fabricating 2 or 3 days earlier, there was 
no reason not to give a timely 
explanation of his innocent ac-
tivities.  Wheat™s failure to gi
ve a timely explanation, coupled 
with his failure to acknowledge to the Company™s investigator 
that he had obtained the piece of
 sheet metal from a pallet, sug-
gests that his fabrication of the layout drawer began on the 
morning of September 19 rather than 2 or 3days earlier.  No 
witness testified to seeing Wheat work on the drawer prior to 
September 19. 
Respondent argues that, on the morning of September 19, 
Wheat sheared off the portion of the sheet metal bearing the job 
number and then sheared off the piece he intended to use. 
Whether he did so is immateri
al.  Respondent™s investigation 
concluded that the piece of sheet metal used by Wheat had been 
designated for a job.  Superintendent Torres stated that he had 
ﬁthe rest of the sheetﬂ at the shop.  The perfect match obtained 
when the sides of the drawer were unfolded at the hearing con-
firmed Capaci™s reliance on Superintendent Torres™ statement.  
The evidence confirms that the sheet metal used by Wheat was 
not scrap.  Wheat could not have reasonably believed that it 
was scrap.  It was ﬁtoo big of 
a piece,ﬂ and, by Wheat™s own 
admission, it was not in a scrap bin. 
The record does not establish that Respondent seized on a 
pretext in order to discharge Wheat.  Respondent has previ-
ously discharged employees fo
r damaging company property, 
including employee Cox in 
Avondale I
, supra.  In that case, the 
function of the machine that Cox defaced was not affected.  In 
the instant case, the piece of sheet metal could no longer be 
used to cut out the parts prescribed by the computerized sheet 
bearing cutting directions.  Re
spondent™s evidence establishes that it would have taken the same action against Wheat in the 

absence of his union activity.  I shall recommend that this alle-
gation be dismissed. 
2. Warning, suspension, and di
scharge of Sidney Jasmine and 
Warning of James ﬁPatﬂ Page 
a. Facts 
Employee Sidney Jasmine worked for the Company for 9 
years.  He was alleged as a discriminatee in 
Avondale I
, and the 
Board affirmed the finding that the Company violated Section 
8(a)(3) of the Act by transferring Jasmine, a first-class commu-
nications electrician, to another crew where he was assigned the 
more onerous task of cable pulling.  329 NLRB at 1064.  Jas-mine was a union steward. On 
July 20, a local newspaper 
printed a picture of Jasmine participating in a prounion demon-
stration and carrying a cutout figu
re of Al Bossier, who at that time was the Company™s chief executive officer.  On that same 
day, Jasmine went to Washingt
on, D.C., where he lobbied on 
behalf of the Union for a week. 
Employee James (Pat) Page 
also supported the Union and 
regularly wore T-shirts reflecting his prounion sympathies. 
On November 16, Electrical Supervisor Johnny Campbell, 
assigned employees Jasmine and Pa
ge to pull cable on the star-
board side of a ship in cargo hold 4.  This assignment is not alleged as a violation of the Act.  In preparation for pulling the 
cable, Jasmine began laying out 
the cable, ﬁfigure eighting the 
cable,ﬂ while Page checked the route.  The route appeared to be 
longer than the cable, so Page went to the office to check the 
routing.  He returned with th
e drawings. After reviewing the 
drawings, he and Jasmine concluded that the route was not 
properly prepared.  Jasmine desc
ribed the problem as an ab-
sence of collars through which the cable would be run and ﬁT-

barsﬂ to which it would be attached
.  Page returned to the office 
to inform Supervisor Campbell 
of the problem, and Jasmine 
began searching for ladders.  Page found Campbell and in-
formed him that he and Jasmine had two problems, no ladders were immediately available and there were problems with the 
layout route on the starboard si
de. Campbell, when testifying, 
confirmed that ﬁ[s]tuds were missing on the starboard side.ﬂ 

Campbell directed Page and Jasmine to work on the port side of 
the ship.  They did so, using a scaffold. 
When two employees use a scaffold, only one can actually 
work on top of it.  The second em
ployee slowly pushes it.  The 
deck of a cargo hold has anchors to which cargo is secured.  
Page explained that, because of 
the deck anchors, ﬁyou have to 
be real careful how you move it [the scaffold].ﬂ  When being 
pushed with a person on top, ther
e can be only a ﬁminor amount 
of movement.ﬂ  When the scaffo
ld needs to be repositioned, the 
person on top has to come down.  Page was pulling the cable 
and Jasmine was pushing the scaffold. 
Notwithstanding the change in their job assignment to the 
port side and the presence of a 
pipe insulator who did not move 
completely out of their way until about 3 p.m., Jasmine and 

Page completed much of the work on the port side when the 
workday ended at 3:30 p.m.  Respondent™s records reflect that 
they achieved 84 percent of the goal of running 50 feet of cable 
per person per hour.  Because the delays they had encountered, 
Jasmine and Page had been unable to complete the port side.  
Thus, contrary to Campbell™s 
testimony, they did not begin 
work on the starboard side at the beginning of the shift on No-
vember 17.  AVONDALE INDUSTRIES 631On the morning of November 17 Page informed Campbell 
that he and Jasmine still had a problem with the layout on the 
starboard side.  Jasmine and Page completed their work on the 
port side. About 10 a.m. Campbell came down and inspected 
the starboard side.  He agreed that the area was not properly 
prepared, but directed the manner in which he wanted the em-
ployees to run the cable, stating, ﬁIt™s not up there yet.  I™ll get 
the layout people to put it up.  Just go ahead and run it this 
way.ﬂ 
Campbell testified that he inspected the problems on the 
starboard side on November 16 and brought them to the atten-
tion of the layout man.  He ack
nowledges that he told Page to 
run the cable, ﬁthe studs would be added later.ﬂ  Although he 
testified that he did this on November 16.  I credit Page and 
Jasmine that this occurred about 10 a.m. on November 17 after 
they had completed the port side. 
On the starboard side, Page a
nd Jasmine had difficulty mov-
ing the scaffold due to hose lines, power lines, and motor oper-
ated dampers around which they had to maneuver.  As they 
were pulling the cable, they discove
red that some 50 to 60 feet 
of another cable on the starboard side had been pulled incor-
rectly, ﬁso we had to pull it back as we pulled our cable to do it 
all correct.ﬂ Jasmine was pushing 
the scaffold.  Page pulled 395 
feet of new cable.  They reached the vicinity of a stairwell.  At 
that point there were four cables that needed to be run to the 
stairwell.  Page testified, ﬁWe left the cables all ready so we 
could move them into the stairwell the next morning. . . . [It] 
was the four cables, the two fo
r the port and two for the star-
board, and it was approximately 30 to 40 feet each.ﬂ  Jasmine 
recalls that they ﬁpulled the cable to the wall as far as we could 
. . . Johnny [Campbell] didn™t come back down until the next 
day to give us instructions. . . 
.  [W]e did what we could until 
we got more instructions fro
m Johnny Campbe
ll.ﬂ Campbell never asserted that the work on the port side was deficient. He 
did not contradict Page™s testimony that the cables on the port 
side had been pulled to the same position relative to the stair-
well as the cables on the starboard side. 
On November 18 Page advise
d Campbell that he and Jas-
mine had the small amount of cable left to pull into the stair-
well.  Campbell said, ﬁDon™t worry about running them in the 
stairwell and coiling them up.  I want you to go back to the 
[next] cargo Hold [Hold 5] . . . and get cables for it.ﬂ  He told 
Page that he wanted Jasmine and him to work separately due to 
obstructions in the cargo hold in which they were being as-
signed to work.  Campbell then changed the assignment to hold 
6 because of the obstructions in hold 5.  He repeated to Page 
that he wanted the employees to
 work separately on ladders in order to get more footage.  He then commented, ﬁI think Sid-
ney™s laying on your leg.ﬂ  Page 
asked, ﬁWhat do you mean?ﬂ  
Campbell replied, ﬁWell, I don™t think he™s pulling his share of 
the job.ﬂ  Page responded, ﬁWhy didn™t you tell us this up to 
now? Why are you bringing this up now?ﬂ  Campbell replied, 
ﬁBecause you didn™t finish what you had.ﬂ Page explained, 
ﬁWell, we did run into problems down there.ﬂ  Campbell re-
peated that he wanted them to work separately.  They did so.  
Shortly after this, Campbell came
 and asked Jasmine to come 
with him.  Nothing was said to Page. 
On November 17, Campbell tes
tified that he watched Jas-
mine, who he says was talkin
g with other employees, for 5 
minutes, ﬁto see how long Sidney 
was going to stay down there 
without doing any work.ﬂ  He 
asked Jasmine what he was do-ing, and Jasmine explained that 
he was waiting for Page to tie 
the cable.  On receiving this
 explanation, Campbell did not 
respond.  Campbell confirmed th
at both employees could not 
be on the scaffold.  Campbell te
stified that he observed Camp-
bell and Page a couple of other 
times.  Although claiming that 
he again observed Jasmine talki
ng, he said nothing to him. 
Campbell asserts that he saw that there was not enough work 
done, that the cables should have been run ﬁout to the stair 

tower.ﬂ Despite this, he had no discussion with the employees 
either during the day or at the end of the day.  He did not deny 
telling Page on the following morning that they need not worry 
about running the cable into the stairwell. 
Electrical Superintendent Robe
rt ﬁBobﬂ Terry testified that 
he had concerns regarding Jasmine prior to November.  He 
testified that, following a final warning issued to Jasmine on 
April 27 for wasting time, he counseled him on May 7.  For that 
meeting, Terry had a productivity 
report created that reflected 
Jasmine™s daily productivity since 
February 25.  Terry has di-
rected that such a report be created on only two occasions: for 
the May 7 meeting and for the 
meeting with Jasmine on No-
vember 18.  On May 7, when reviewing the report with Jas-

mine, Terry observed that Jasmin
e had a pocket computer and 
that, when a specific day was mentioned Jasmine ﬁread to me 
his notes on why his productivity
 was below acceptable stan-dards.  He named several things like he needed a stepladder and 
he couldn™t find one conveniently
.  He had to put on hardware 
on the stud layout to be able to support his cables. That he 

didn™t have sufficient time to review and study his drawings 
before he actually went and did the work.ﬂ On receiving these 
responses, Terry acknowledged that he ﬁcould recognize and 
give him the benefit of the doubt, even though I thought it was 
a little far-fetched some of the th
ings, the reasons he was giving 
me that prevented him from accomplishing his normal work.ﬂ 
The Company™s work effort analysis sheet for November 17 
reflects that Jasmine and Page 
pulled 395 feet of cable.  Be-
cause they were working together, each was credited with half 

of this total, and each received an efficiency rating of 49 per-
cent.  On November 18, Elec
trical General Foreman Henry 
McGoey, called Terry and advised that Jasmine™s performance 

had been below acceptable standards the previous day and that 
he had directed Campbell to prepare a warning.  Terry testified 
that he knew he had to interview Jasmine at that time because 
he had a final warning. The 
warning prepared by Campbell 
states: ﬁInefficiency, Failure to complete job assigned. Com-
pleted 49 percent of task given.ﬂ 
 Terry testified that, when he 
met with him, Jasmine started ﬁgiving me some excuses.ﬂ He 
asserted that Jasmine did not gi
ve him a ﬁsingle concrete rea-
sonﬂ for his low productivity.  Jasmine, Terry, McGoey, Camp-

bell, and Gayle D. Gregoria, Terry™s secretary, were present at 
this meeting.  Contrary to Terry™s testimony, a summary of the 
meeting prepared by Gregoria and signed by Terry reflects that, 
when questioned about his low 
productivity, Jasmine replied 
that he was working with another employee and that he and his 
coworker had asked Campbell ﬁto come to their work area to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 632show him the trouble that they were havingﬂ and that when 
Campbell did not show up, they went
 to work on another cable.  
Campbell is not reported as sayi
ng anything.  He was not ques-
tioned regarding the layout problems that Page brought to his 
attention, his direction on November 16 that the employees 
work on the port side, or his ult
imate direction on November 17 
that they proceed to run the cable without the studs being in 
place.  Jasmine stated that he 
ﬁwas being singled out.ﬂ  Terry 
handed Jasmine the warning.  Jasmine refused to sign it.  He 
was suspended and, on November 24, terminated. 
I do not credit the testimony of Campbell that, before this 
meeting, he asked McGoey to co
me look at the amount of work 
that had been done.  There was no reference to any inspection 

at the meeting, only the purported efficiency rating of 49 per-
cent as reported on the work effort analysis sheet.  Terry did not 
mention any inspection. If the purported inspection had oc-
curred, McGoey would have learne
d at that time that two em-
ployees were working together. Neither McGoey nor Terry 
knew that Jasmine was working with Page.  Jasmine told them 
this. When McGoey directed Campbell to prepare the warning 
to Jasmine, he did not direct th
at he prepare any discipline re-
garding Page. It was at or after the meeting with Jasmine in 
Terry™s office, where Jasmine explained that he had been work-
ing with another employee, that
 McGoey ﬁtold me [Campbell] 
to warn Page.ﬂ  Campbell protested that Page had been work-

ing.  McGoey told him that he
 could not give one without the 
other ﬁbecause [they we
re] working together.ﬂ 
The absence of an earlier inspection is further established by 
the credible testimony of Page who explained that, some 2 
hours after Campbell had left with Jasmine, Campbell returned 
and asked him to wait for McGoey.  Thereafter, Campbell and 
McGoey requested that Page show them the work that he and 
Jasmine had performed the previ
ous 2 days.  They went to 
cargo hold 4 where Page pointed out what they had done, not-

ing that they had used a scaffold and encountered problems 
with insulators in their way and layout problems.  At this point, 

McGoey informed Page that he was going to ﬁget a citation 
because I hadn™t done enough that day.ﬂ  He informed Page that 
Jasmine was being suspended.  Pa
ge asked why no one had told 
them that their work was deficient when they were working and 
whether McGoey had ﬁtaken into consideration the delay fac-
tors, the fact of the scaffold, the fact of the insulators, the layout 
problems.ﬂ McGoey responded that th
ey had.  Contrary to this 
response, there is no evidence that McGoey was ever advised 

about the layout problems and that, ultimately, Campbell had 
told the employees to run the cable without the studs being in 
place.  McGoey assured Page th
at he need not worry about the 
citation, ﬁIt doesn™t mean anything.ﬂ  The warning states: 

ﬁFailure to complete job assigned.  Completed 49% of task.ﬂ 
After the warning was issued to Page, McGoey had Camp-
bell actually measure the cables that had been pulled on the 
starboard side, even though every cable has the length on it. 
Campbell confirmed that this wa
s the only occasion that he had 
ever actually measured the cable with a tape measure, and ﬁit 
was McGoey™s idea.ﬂ  There is no evidence that the cable 
pulled on the port side before 10 a.m. on November 17 or that 
the 50 to 60 feet of cable that 
had been improperly installed and 
was repulled by Jasmine and Pa
ge was measured.  Terry re-
quested that photographs be taken of the cable upon which 
Jasmine and Page had been work
ing in anticipation of an ﬁun-
fair labor practice complaint.ﬂ  Campbell™s testimony estab-
lishes that the single picture received into evidence does not 
reflect all of the cable that was pulled.  Terry admitted that this 
was the ﬁonly time in the last 5 yearsﬂ that he had photographs 
taken. 
After Jasmine was terminated, employee Thomas Gainey 
spoke with Electrical Supervisor Mark Pouche.  Pouche and 
Gainey are both Caucasian. 
Campbell and Jasmine are both 
African-American.  Pouche to
ld Gainey, ﬁWe all know the 
reason why Sidney [Jasmine] was 
transferred to Johnny Camp-
bell, and we all know the reason why you was transferred to 
me, is because . . . it was white on white and black on black, 
and that Avondale would be in the right this time. . . .  You 
know the reason why they transferred . . . Sidney Jasmine to 
Johnny Campbell, to be fired.ﬂ  
I do not credit Pouche™s denial 
of Gainey™s credible testimony regarding this candid admission 
that Pouche made to him. 
Electrical Supervisor Pouche 
was questioned by counsel for 
the General Counsel regarding a
ssigned quotas.  Pouche denied 
that quotas were mandatory, tes
tifying that, ﬁyou have to try 
and obtain, or make a certain amount . . . that™s a goal for you 
to . . . try to make this goal. 
 But there™s no set quota, that you 
have to make a quota every day.  No. . . .  You work towards 

the goals.  You don™t have to ma
ke the goal.ﬂ  The examination 
of Pouche continued: 
 MS. STEIN: It™s my understanding that in the electri-
cal department, if you don™t make your goal in a particular 
day, you can get a citation for not making your goal; or 
suspended or terminated? 
MR. POUCHE: For not making your goal in a day? 
Q.  Uh-huh. A.  That™s not so.  Not to my knowledge. 
Q.  What happens if you don™t make your goal for a 
few days? 
A.  It™s noted on a report that we do.  I mean, there™s a 
task sheet that™s filled out. 
Q.  But you™re not going to be suspended or termi-
nated? 
A.  No, ma™am. 
Q.  Okay. 
A.  Not to my knowledge. 
 Respondent presented documentary
 evidence of warnings is-
sued to electricians for wasting time and evidence that two 
employees had been terminated for intentional negligence, 
citing their failure to meet pr
oduction quotas.  Those quotas did 
not relate to pulling cable.  Employee Samuel Humbles, who 
was assigned to perform transit packing, was terminated in July 
1998 for intentional negligence after performing at 50 percent 
or less efficiency on 5 separate 
days in a 15 day period, then 
performing at zero percent on the 
next 3 days, and a week later 
packing one transit in a 5 hour pe
riod, an efficiency rating of 33 
percent.  Employee Garrick Slack
 was terminated in July 1997 

after performing at less than 70 percent efficiency on 8 days in 
a 2-week period and then, on July 18 and 21, 1997, performing 
at 57 percent and 33 percent respectively. 
 AVONDALE INDUSTRIES 633b. Analysis and concluding findings 
There is no dispute regarding Jasmine™s union activity, Re-
spondent™s knowledge of that activity, and its specific animus 
towards him as established by his prior unlawful transfer.  Page 
was also a known supporter of the Union who regularly wore 
prounion T-shirts.  The termination of Jasmine and warning of 
Page constitute adverse actions 
affecting their hire and tenure 
of employment.  The General C
ounsel has established a prima 
facie case. 
Although the warnings issued to Campbell and Page assert 
that they completed only ﬁ49% of task,ﬂ the evidence reveals 
otherwise.  The 49-percent figure is based on the amount of 
new cable Respondent measured 
as being pulled on the star-
board side over 8 hours.  Campbe
ll testified that the task had 
not been completed on the star
board side because the two ca-
bles had not been run ﬁout to the stair tower.ﬂ  He did not con-

tradict Page™s testimony that this involved pulling 30 to 40 
additional feet.  Accepting the higher 40 foot figure, the em-
ployees should have pulled 80 more feet that the 395 feet re-
flected by Respondent™s records.
  Insofar as the employees 
pulled 395 of a total of 475 feet, they completed 83 percent, not 

49 percent of thei
r assigned task. 
Even when the work performed by Campbell and Page is 
evaluated on the basis of Responde
nt™s quota, rather than their 
assigned task, it was not deficient.  Respondent™s brief argues 

that Page admitted pulling only 400 feet of cable, ignoring his 
mention of ﬁthe cable we had to
 pull back.ﬂ  Respondent™s 395 
foot figure does not include the 50 to 60 feet of cable on the 

starboard side that had been incorrectly installed and that was 
repulled by Jasmine and Page or
 the cable they pulled when 
completing the port side.  Jasmine and Page worked on the 
starboard side not for 8, but for a maximum of 5-1/2 hours, 
from 10 a.m. until 3:30 p.m.  If each was expected to pull 50 
feet an hour, the goal would be 
550 feet.  When the 50 to 60 
feet that they repulled is added to the 395 feet that Respondent 

acknowledged was pulled, the total is 445 or 455 feet yielding 
an efficiency rate of 80.9 or 
82.7 percent, which exceeds Re-spondent™s 80-percent acceptability standard. 
Campbell did not testify that the work on the port side was 
incomplete, but the cables on that side had been pulled to the 
same point as the cables on the starboard side.  Page credibly 
testified that all four cables, two on the port side and two on the 
starboard side, had been pulled to within 30 to 40 feet of the 
stairwell.  Jasmine recalls that they ﬁpulled the cable to the wall 
as far as we could.ﬂ  Page testified, ﬁWe left the cables all ready 
so we could move them into th
e stairwell the next morning.ﬂ  
On the morning of November 18, 
Campbell informed Page that 
they need not pull the cables into the stairwell in cargo hold 4 
and contemporaneously assigned th
em to another hold.  There 
is no evidence that Campbell wa
s contemplating discipline of 

the employees at that time.  It was not until McGoey directed 
Campbell to write up Jasmine that disciplinary action was men-
tioned. 
Even assuming that Jasmine and Page performed only 49 
percent of their quota, the testimony of Electrical Supervisor 
Pouche, reveals that employees ar
e not disciplined for failing to 
make their quota.  Although the percentage of the quotas com-
pleted by employees is cited 
on various disciplinary actions 
introduced by Respondent, each 
employee cited had multiple 
deficiencies within a 4-week period.  There is no instance in 
which the basis for discipline was an employee™s failure to 
meet the quota on a single day. 
Respondent also introduced numerous warnings issued to 
employees for wasting time.  The warning issued to Jasmine on 
April 27 was for wasting time.  Although Campbell asserts that 
he observed Jasmine talking instead of working on November 
17, he did not warn him for wasting time.  Campbell™s testi-
mony confirms that the reason no warning was given was be-

cause, when he confronted Jasmine, Jasmine credibly explained 
that he was waiting for Page to finish tying up the cable before 
moving the scaffold.  He was not wasting time. 
The evidence establishes that, on November 18, General 
Foreman McGoey observed the reported efficiency figure of 49 
percent next to Jasmine™s name on the work effort analysis 
sheet and, without any investigation whatsoever, directed that 
this outspoken union proponent be disciplined.  It was not until 
the meeting with Terry that McGoey became aware that Jas-
mine had been working with an
other employee. 
 McGoey was 
unaware of the specific work that that been performed by Jas-

mine and Page at the point that
 he directed that Jasmine be 
disciplined. Page credibly testified that Campbell removed 

Jasmine from the job and did not return for about 2 hours.  
After Campbell returned, he ha
d Page show McGoey and him 
the work that he and Jasmine 
had performed on the previous 2 
days.  Respondent conducted no 
investigation regarding the 
difficulties the employees had 
encountered.  There is no evi-
dence that Campbell was asked 
about, or that he informed 
McGoey of, the delay caused by 
the absence of a proper layout 
on the starboard side and that he had directed that the employ-
ees install the cable despite the absence of studs.  The reason 
there was no discussion with Campbell was admitted to Gainey 
by Pouche, ﬁ[T]hey transferred 
. . . Sidney Jasmine to Johnny 
Campbell, to be fired.ﬂ 
Respondent has not rebutted the prima facie case of the Gen-
eral Counsel.  The record establishes that McGoey seized on 
the reported efficiency figure next to Jasmine™s name, a figure 

computed on the basis of an 8-hour day, and, without any 
investigation, directed that he 
be disciplined.  The pretextual 
nature of this action is establis
hed by the evidence that McGoey 
was unaware that Jasmine had been working with Page.  The 
evidence establishes that the union activity of Jasmine was the 
motivating factor for Respondent™s action.  
Manno Electric, 321 NLRB 278 (1996).  This conclusion is confirmed by Re-
spondent™s belated warning to Page
 in an attempt to make the 
discipline appear evenhanded.  Th
e hypocritical nature of Re-
spondent™s action is highlighted
 by McGoey™s statement to 
Page that he need not worry about the warning he was being 
given because ﬁ[i]t doesn™t mean anything.ﬂ The warning of 
Page was a transparent attempt to hide Respondent™s true mo-tive behind the discipline of Jasmine.  
Fast Food Merchandis-
ers
, 291 NLRB 897, 898 at fn. 7 (1988).  Respondent, by warn-
ing, suspending, and discharging 
Jasmine in retaliation for his 
union activity and by warning Page in an effort to mask its true 
motive with regard to the discipline of Jasmine, violated Sec-
tion 8(a)(3) of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6343. Warnings, suspension, and 
discharge of Carolyn Ratcliff 
a. Facts 
Carolyn Ratcliff worked for the Company as a shipfitter 
from September 1990 until July 1994.  She was rehired in No-
vember 1994 and assigned to th
e CDC department building scaffolding.  Although it is uncle
ar when Ratcliff began openly 
supporting the Union, she acknowledged doing so before she 
was terminated in 1994.  She continued to support the Union 
after being rehired, and it is undisputed that she wore prounion 
insignia, including a red steward T-shirt, in 1998.  She wore 
prounion stickers on her hard hat.  I find it incredible that Su-
perintendent Cortez, who testif
ied that he was unaware of 
Ratcliff™s union sympathies, was 
oblivious to her display of 
union insignia.  Foreman Roy Tole
dano made no such denial.  
In September, at the beginning of
 a shift, Ratcliff recalls be-
ing present at the gang box with employees Donnell Tucker, 
Clarence Doyle, Robert Williams
, and two other employees, all 
of whom were wearing red stewar
d shirts.  She recalls Foreman 
Toledano stating that it ﬁlooks like they have a fire down 
there,ﬂ to which she replied, ﬁ[Y]ou can™t put it out.ﬂ Tucker 
corroborated the foregoing statements by Toledano and 
Ratcliff.  Toledano did not de
ny the foregoing comments. 
Foreman Toledano has numerous tattoos on his body, includ-
ing a swastika on his forearm that is covered when he wears 

long-sleeved shirts, a cross on his hand, and a star under his 
right eye.  Counsel for the General Counsel represented that, 
although Ratcliff had observed the swastika, she did not know 
what it was.  On September 10, the day that Ratcliff, Tucker, 
Doyle, Veals, and Brumfield left work because of the rain, 
Ratcliff and the other employees ha
d, at lunch, gone underneath 
the ship.  She testified that To
ledano spoke with them, stating 
that the tattoos of the cross on his hand and the five pointed star 
near his eye, ﬁmeant that he was a Klansman,ﬂ referring to the 
Ku Klux Klan.  The tattoo on Toledano™s hand is of the familiar 
Latin cross, with the lower limb being the longest.  It is not the 
ﬁblood dropﬂ cross or cross within a circle, both of which have 
limbs of equal length and are 
acknowledged to be Klan sym-
bols on its website, www.KKK.com
.  The General Counsel 
presented no evidence, and I am aware of no evidence, that a 
five pointed star is a symbol of the Klan. 
Toledano, a Caucasian, denies
 having any conversation with 
any employee regarding his tattoos. Ratcliff is an African-
American.  Tucker, who is also African-American, was the 
only employee who testified and 
who was identified by Ratcliff 
as being present when Toledano
 made the alleged comment.  
He was not asked about this al
leged comment.  I am satisfied 
that, if Toledano had made the Klansman comment in the pres-

ence of numerous employees, at l
east one of them would have 
corroborated the comment.  The only other testimony relating 
to racist comments by Toledano came from Bobby Williams 
who asserted that, on one occasion, Toledano called him a 
ﬁboy.ﬂ  He acknowledged that Toledano denied doing so.  Wil-
liams also claims that, on anothe
r occasion, Toledano stated to 
him that the star under his eye represented ﬁwhite powerﬂ and 
that he used to be a ﬁskinhead.ﬂ  The Ku Klux Klan was not 
mentioned.  Bobby Williams th
ought that employee Robert E. 
Williams Jr., was present when this allegedly occurred.  Robert 
Williams testified, but he was not asked about these alleged 

statements by Toledano.  Tucker testified that he never heard 
Toledano make any racist comme
nt.  General Foreman George 
ﬁJuniorﬂ Kinchen, who is an African-American, testified that he 
was unaware of any complaints from employees regarding 
Toledano being racist and that Toledano had never said any-
thing racist to him.  In view of
 the foregoing, and in the absence 
of any corroboration regarding the comments attributed to 

Toledano by Ratcliff and Williams, I credit Toledano™s testi-
mony that he did not discuss 
his tattoos with employees. 
Bobby Williams testified to an occasion on which Ratcliff 
asked everyone in the crew if they thought Toledano was har-
assing her and that everyone rais
ed their hand.  Ratcliff was not 
asked about this incident.  Toleda
no testified that he recalled it 
and that two or three employees raised their hands. 
Ratcliff testified that she co
mplained about alleged harass-
ment by Toledano to human relations on four or five occasions 
prior to October, reporting that Toledano was ﬁhumiliating me 
and harassing me.ﬂ  Her first two complaints occurred prior to 
her receiving two warnings in Se
ptember, neither of which is 
alleged in the complaint.  No evidence was introduced estab-
lishing the dates of her complaints or the manner in which 
Ratcliff claimed that Toledano 
was allegedly harassing her.  
She did not testify that she complained that her alleged mis-
treatment was related to her union activity. Ratcliff testified 
that, after her first contact with human resources, ﬁevery timeﬂ 
she would go to the restroom, Toledano ﬁwould follow me and 
time me.ﬂ  I have no doubt that, if Toledano had engaged in 
such obvious conduct over a period of 4 months, other employ-
ees would have observed his actions.  No employee corrobo-
rated such action by Toledano and he credibly denied such 
conduct. On October 7, Ratcliff receive
d a warning for an incident 
that occurred on October 6.  On October 6, Ratcliff had been 
directed to erect a scaffold some 80 feet above the deck.  She 
was working with employee Charles Veals.  Ratcliff testified 

that she had to carry the boards to the scaffold.  She advised 
Toledano that she couldn™t ﬁget all the material at one time.ﬂ  
Toledano called Cortez who, according to Ratcliff, informed 
her that, if she did not ﬁdo the damn job,ﬂ he was going ﬁto fire 
my ass.ﬂ  Cortez told Toledano to issue a citation to Ratcliff, 
stating, ﬁI don™t give a damn what it is; just give her a citation.ﬂ  
Ratcliff began to cry and went 
to human relations to ﬁreport 
that I had been harassed by my 
foreman again.ﬂ  Ratcliff testi-
fied that Veals witnessed this 
exchange involving Toledano and 
Cortez.  Veals did not testify.  The warning resulted in Ratcliff 
being placed on probation for havi
ng received three citations in 
a 2-month period.  Her placement on probation is not alleged as 
a violation of the Act.  Ratcliff te
stified that the she did not sign 
the document placing her on probation, but her signature is on 

it. The warning of October 7, wh
ich Ratcliff was shown when 
she testified, cites her for the improper installation of handrails.  
Nothing is mentioned regarding any controversy regarding 
carrying boards.  Ratcliff wrote on the warning, ﬁI did not fail 
to install handrail correctly;ﬂ however, in her testimony, 
Ratcliff did not even mention handrails. 
 AVONDALE INDUSTRIES 635Handrails on scaffolds should be at 21 inches and 42 inches 
above the boards on which employ
ees stand.  Toledano states 
that Ratcliff installed the bottom rail too low and the top rail 
too high. ﬁSo that made a hole, 
. . . [i]f somebody would have 
got on that scaffold, not paying attention, they could fall 
through the hole. . . .  So I gave her a citation.ﬂ  Cortez had no 
independent recollection of this warning. 
Lifelines are cables to which craft employees performing 
work attach their safety clips. 
 There are four components to a 
lifeline.  The first is a small square piece of metal (a ﬁpadﬂ) 

with a protruding edge on one side containing a hole (an ﬁeyeﬂ) 
through which the lifeline cable is threaded.  This square piece 
of metal is called a ﬁpad-eye,ﬂ a ﬁclip,ﬂ or a ﬁlug.ﬂ  The pad-
eyes are welded onto the ship about 10 feet apart.  The protrud-
ing edge containing the ﬁeyeﬂ s
hould be horizontal since if it 
were vertical it could bend outwa
rd.  The second component is 
the lifeline, a cable that is threaded through the ﬁeye.ﬂ  After 
the end of the cable is threaded through the eye, it is secured 
with the third component of a lif
eline, a cable clamp.  A cable 
clamp is a double ﬁUﬂ shaped metal clamp with bolts that are 

tightened to clamp the end of the cable to the main cable.  To 
properly secure the end of the ca
ble, two of these cable clamps 
should be used.  The fourth component of a lifeline is a turn-
buckle.  The cable is threaded through the end of the turnbuckle 
and secured with cable clamps.  After the cable is installed, the 
turnbuckles are tightened to remove any slack in the lifeline. 
On December 8 Ratcliff was assigned to attach a lifeline to 
the bulkhead of a ship. Ratcliff was assisted by a helper, em-
ployee Robert E. Williams Jr.  Williams recalls that they were 
observed by Foreman Toledano who was shouting at Ratcliff, 
saying, ﬁThat™s wrong.  You know how the lifelines go.  It 
don™t go like that.ﬂ  Ratcliff rep
lied that ﬁshe was going by the 
way Junior [Kinchen] told us to
 put it up.ﬂ  Toledano directed 
her to take it down and do it again.  Williams testified that 
Ratcliff did so, putting two turnbuckles on the lifeline.  Ratcliff 
did not testify to reinstalling the line, and she testified that, as 

she was working, she was obser
ved by General Foreman Kin-
chen, not by Foreman Toledano. 
Ratcliff acknowledges that she used only one, not two, cable 
clamps when securing the cable ends.  Ratcliff explained that 
she only used only one clamp ﬁ[b]ecause they didn™t have any 
more clamps in the gang box, and I asked Mr. Kinchen, was it 
okay to put one up, and he said, yes.ﬂ  Although Kinchen de-
nied ever advising Ratcliff that she could use only one cable 
clamp, he admitted that, at the unemployment hearing involv-
ing Ratcliff, he had testified that
 he did tell Ratcliff to put up 
just one clamp because there were not enough clamps to go 
around.  I credit Ratcliff on this point and find that Kinchen told her she could use 
only one cable clamp. 
At some point, Williams was placed on another job.  Ratcliff 
finished the lifeline. Sometime after this, Toledano directed 
Williams to ﬁget Ms. Carolyn [Ratcliff] . . . to come help us put 
some boards up.ﬂ  Williams did as he was directed and found 
Ratcliff working on ﬁthe scaffold
 next over from the lifeline.ﬂ  
Ratcliff confirms that when Williams came for her she had 

completed the lifeline.  I note that the decision regarding 
Ratcliff™s unemployment claim reports that she claimed that she 
did not complete the lifeline be
cause she was assigned another 
task. Upon reporting to Toledano, Ratcliff recalled that he 
ﬁwanted the scaffold built on the other side.ﬂ  Ratcliff claimed 
that she was not feeling well.  Sh
e asked for a pass, went to first 
aid, went to ﬁPublic [sic] Relations to let them know I was still 
being humiliated and harassed,ﬂ and went home.  Ratcliff™s 
testimony does not establish the 
basis for her complaint.  At 
human relations, Ratcliff requested
 to be transferred and was 
advised that she could talk with Carroll Danos, vice president 
of production about a transfer.  Thereafter, Ratcliff received a 
telephone call at her home stati
ng that she could speak with 
Danos in the morning. 
After Ratcliff left, Toledano showed the lifeline that she had 
installed to Cortez and Kinchen.  Cortez observed that one of 
the clips, i.e., a pad-eye, was installed vertically instead of hori-
zontally, one instead of two ca
ble clamps had been used, and 
the line was not taut.  Photographs of the lifeline taken the fol-
lowing day show the foregoing deficiencies.  Cortez stated that 
he wanted to speak to Ratcliff when she reported to work the 
next day. 
On December 9, Ratcliff reported to the office in order to 
speak with Danos.  Cortez was called.  As Cortez arrived, Da-
nos came out and stated that he
 had received a telephone call 
and had to go to the Rock House, 
the main office, immediately.  
Ratcliff and Cortez proceeded to the ship.  Cortez rode his mo-
tor bike.  When Ratcliff arrived she was called to speak to Cor-
tez.  Toledano and Kinchen were present.  What happened next 
is in significant dispute. 
Ratcliff testified that Cortez ﬁholleredﬂ at her saying that if 
she ﬁever put up a damn lifeline 
like that with one missing clipﬂ 
he was going to fire her.  Ratcli
ff said, ﬁDo not holler at me.ﬂ  
She testified that Cortez continued to holler, saying that she 
could cry, go to anybody she wanted to, ﬁget your lawyers, the 
union lawyers, whatever you want. . . .  But I have won eleven 
cases.ﬂ Ratcliff says that she re
sponded to this saying, ﬁWell, I 
am your twelfth case, and I™m not going to cry anymore, and I 
don™t want you hollering in my face, and you cannot build a 
scaffold and Roy cannot build one either. . . .  Mr. Kinchen told 
me to put up one clip.ﬂ  (R
atcliff obviously meant to say 
ﬁclamp.ﬂ)  Ratcliff testified that she then stated that she wanted 

to speak to Danos ﬁbecause Roy Toledano has stated that he 
was a Klansman, and I don™t think 
that™s fair to the employees, 
that he can state something like that to me.ﬂ  She states that 

Kinchen started to walk off, that Cortez called him back saying, 
ﬁDid you hear what she said; she called him a Klansman.ﬂ  He 
then addressed her saying, ﬁYou can go; you can go now.ﬂ  She 
states that he followed her off the ship. Ratcliff denies cursing 
during this exchange. 
Kinchen testified that Cortez asked Ratcliff if she knew why she was there and ﬁshe started hollering and walked off.ﬂ  In the 
course of her hollering, Kinche
n says he heard her call Tole-
dano ﬁa Ku Klux Klan motherfucker.ﬂ 
Toledano testified that Cortez showed the line to Ratcliff and 
began to explain how it had been
 improperly installed.  As he 
began doing so, Ratcliff started hollering, saying that Toledano 
and Kinchen did not ﬁknow what the fuck they™re doing out 
here.ﬂ  She stated, ﬁYou all won so many cases in court, but 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 636you™re not going to win this on
e.ﬂ  Toledano then recalls that 
Ratcliff said, ﬁRoy [Toledano] is a fucking Klansman, with that 
tattoo under his eye.ﬂ  At that point, Cortez said, ﬁLet™s leave 
the boat, young lady.ﬂ  Toledano testified that Cortez followed 
Ratcliff off the boat and that he began working. 
Cortez testified that he began pointing out to Ratcliff the de-
ficiencies in her installation of
 the lifeline, beginning with a 
pad-eye that was installed vert
ically and then mentioning her 
use of one, rather than two, cabl
e clamps.  According to Cortez, 
at this point, Ratcliff went ﬁballistic.ﬂ  She started screaming, 
hollering that ﬁI didn™t know how to do my fucking job. . . .  
That Roy Toledano did not know how to do his fucking job. . . .  
Junior Kinchen was the worst ge
neral foreman that she™s ever 
seen in her life.  He didn™t know how to do his job.ﬂ  She com-
mented that Cortez had won 11 cases in court but that she 
would not be his twelfth case.  Cortez attempted to get Ratcliff 
to be quiet, telling her that he was trying to help her.  Ratcliff 
began crying, saying that she was ﬁnot a scaffold person.  She 
didn™t want to be a scaffold person.  She didn™t want to work 
for us. We didn™t know how to do our job . . . .ﬂ  At this point, 
Cortez noticed that employees were gathering.  He told them to 
go back to work.  He returned to
 Ratcliff, stating again, ﬁWe™re 
trying to help you.  We™re not trying to hurt you.ﬂ Ratcliff 
screamed at Toledano, ﬁBy the way, you are a Klansman.ﬂ  At 
that point, Cortez says he stated, ﬁ[Y]ou have crossed the line.  
This is it.  I have to suspend 
you.ﬂ  Cortez denied yelling or 
cursing. Although several employees purpor
tedly were in the area, 
none testified to hearing the foregoing exchange.  Robert Wil-
liams, who had been Ratcliff™s helper during a portion of the 
time that she was installing the lifeline, was coming up the 
gangplank.  According to Williams, Ratcliff was crying and 
Cortez was yelling at her.  A pretrial affidavit by Williams 
acknowledges that he ﬁcould not 
really hear what was being 
said.ﬂ  
The foregoing confrontation in December 1998 occurred 
some 18 months before the witn
esses testified.  Many minor 
discrepancies in the testimony, such as Cortez™s misstatement 
that he had, on December 8, looked at the handrail, rather than 
the lifeline, that Ratcliff had installed are of no significance.  
There is no question that the installation of the lifeline was the 
issue.  Toledano™s claim that he called Cortez when Ratcliff 
arrived at the ship on the morning of December 9, whereas, 
Cortez actually arrived first on
 his motorbike, and Cortez™s 
statement that he instructed Toledano to escort Ratcliff to the 
gate, whereas, Ratcliff recalls that Cortez accompanied her and 
Toledano confirmed that he stayed on the ship, can be attrib-
uted to failed memory.  Each witness was either impeached or 
contradicted by probative evidence regarding some aspect of 
his or her testimony.  Many transcript pages relate to the spe-
cific profanity that may or may not have been uttered in the 
exchange on the morning of December 9.  Both Cortez and 
Kinchen testified regarding thei
r recollection of the specific 
curse words used, and both were shown to have testified 

slightly differently at Ratcliff™s unemployment hearing. Kin-
chen™s admission at the unemployment hearing that he told 
Ratcliff she could use one cable clamp directly impeaches his 
denial at this hearing.  I have little confidence in his testimony.  
There is no evidence that either Cortez or Toledano was aware 
that Kinchen had told Ratcliff th
at she could use only one cable 
clamp.  Ratcliff™s recollection is suspect as established by her 
denial that she signed the document placing her on probation, 
but her signature is on it. 
In determining what actually occurred in the exchange on the 
morning of December 9, I have taken into account the contra-
dictions and exaggerations in th
e testimony of the witnesses, 
the logical consistencies and inconsistencies in their testimony, 
and their overall demeanor. The photograph of the lifeline 
Ratcliff installed is consistent with the testimony that one pad-
eye was incorrectly installed and that the lifeline was not taut.  
Nevertheless, Ratcliff felt that sh
e was being unjustly criticized 
when Cortez mentioned her use of one instead of two cable 
clamps.  In view of Ratcliff™s frequent complaints that she was 
being harassed, including the co
mplaint that she had made on 
December 8 as she left work, I am satisfied that Ratcliff did not 
believe that Cortez was trying to help her.  If, as Ratcliff testi-
fied, Cortez stated that he was going to fire her if she ﬁever put 
up a damn lifeline like that,ﬂ the threat was of future discipline.  
Thus, there would have been no
 reason for Cortez to have re-
ferred to having won 11 cases.  I 
credit the testimony of Cortez 

that Ratcliff made the reference to him having won 11 cases, 
the nature of which was not speci
fied.  I note that he testified 
that he was unaware of how many times he had been to court; 

thus, he was not keeping a tally.
  Ratcliff™s admission that she 
said she was not going to cry an
y more just before her state-
ment regarding Toledano confir
ms that she was emotionally 
distraught.  There is no probative evidence that Toledano ever 

was a Klansman, ever stated to any employee that he had been 
a Klansman, or ever stated that his tattoos related to Klan 
membership. No employee corroborated Ratcli
ff™s testimony 
that he made such a statement on September 10. There is no 

evidence that Toledano™s star tattoo related to Klan member-
ship. 
I find that, on the morning of December 9, Cortez began 
pointing out the deficiencies in Ratcliff™s installation of the 
lifeline, beginning with an incorrectly installed clip, i.e., a pad-
eye.  Cortez then referred to her use of one rather than two 
cable clamps.  At this point Ratcliff, who unbeknownst to Cor-
tez had been told by Kinchen that she could use one cable 
clamp, ﬁwent ballistic.ﬂ  She began screaming and, either with 
or without profanity, accused Cortez and Toledano of not 
knowing how to do their jobs and stated that Kinchen ﬁdidn™t 
know how to do his job.ﬂ  Ratcliff specifically stated that nei-
ther Cortez nor Toledano could build a scaffold.  She told Cor-
tez that he had won 11 cases, but that she was not going to be 
his twelfth case. Ratcliff began crying.  Cortez directed some 
employees who had begun to gather to return to work.  He re-
turned to Ratcliff stating ﬁWe™re
 trying to help you. We™re not 
trying to hurt you.ﬂ Ratcliff screamed at Toledano, ﬁBy the 

way, Roy is a Klansman, with that tattoo under his eye.ﬂ At that 
point, Cortez loudly stated, ﬁ[Y]ou 
have crossed the line. This 
is it. I have to suspend you.ﬂ 
Cortez wanted to get Ratcliff of the ship ﬁbefore it escalated 
again.ﬂ  He asked her for her badge, but she refused to give it to 
him.  He followed her off the ship. Ratcliff went to human rela-
tions. She did not testify what 
occurred at human relations. 
 AVONDALE INDUSTRIES 637Cortez prepared a warning for Ratcliff, and she was suspended.  
Although it is company policy to
 give employees the opportu-
nity to sign any discipline, Ratcliff was not asked to sign the 

warning because ﬁshe was bei
ng an irate employee causing 
trouble.  We had to get her out of the yard.ﬂ 
Cortez prepared a summary of the incident that was signed 
by Toledano and Kinchen.  Phot
ographs were taken of the im-properly installed lifeline.  The statement regarding the incident 
refers to the lifeline being in
stalled improperly; it does not 
specify the specific deficiencies.  It does not appear that Kin-
chen was ever questioned regarding permitting Ratcliff to use 
only one cable clamp.  Ratcliff
 was cited for insubordination, 
an immediate discharge offense,
 and she was discharged on 
December 14.  The termination document states: 
 Employee is being terminated 
because of the following ac-
tions: (a) The employee failed to install a lifeline correctly, 
this action could have caused an accident. (b) Upon the super-
intendent trying to work with the employee to help her under-
stand the problem, the employee became hostile and began to 
yell & curse. (c) During the yelling the employee made re-
marks toward her foreman calling him a Klansman and added 
remarks concerning a tattoo located on the foreman™s right 
cheek. 
 Respondent introduced numerous 
exhibits reflecting termina-tions for insubordination, including terminations that occurred 
after Ratcliff was terminated. 
 I find three of Respondent™s 
exhibits to be probative. On November 4, 1997, several em-
ployees were observed throwing their lunch trash on the ground 
instead of into a trashcan.  Cortez directed that they pick it up, 
and they began doing so. Cortez noted that they would not 
throw trash in their homes, and employee Sylvester Jackson 
disagreed, stating that he would.  Cortez responded that, even 
so, if he did it at Avondale he would be disciplined.  Jackson 
responded angrily, calling Cortez 
a ﬁwhite motherfucker.ﬂ He 
was escorted to the gate and thereafter terminated.  On Febru-

ary 11, employee Corrie Brown sought to punch out at a differ-
ent clock in order to catch a ride home.  He had not previously 
advised his foreman of this, and the foreman denied him per-
mission to do so.  In the ensuing argument, another foreman 
became involved and Brown called that foreman a slob and a 
drunkard.  Brown was escorted to the office, suspended, and 
thereafter terminated. On September 9, employee Wilfred 
Wright was tardy. When his foreman came to check on him 
shortly thereafter, he discover
ed that Wright had not begun 
work.  He advised Wright that he would be issued a warning for 
wasting time.  Wright began a
ddressing the foreman with vul-
gar language.  Cortez was called 
and Wright began ﬁbickeringﬂ 
with him.  His badge was taken, 
he was taken to the gate, and, 
thereafter, terminated. 
b. Analysis and concluding findings 
Ratcliff wore prounion insignia, including stickers on her 
hardhat.  I find that Respondent was aware of her union sympa-
thies.  In view of Respondent
™s animus towards employee un-
ion activity and the adverse actions taken against Ratcliff on 

October 7 and in December, I find that the General Counsel has 
established a prima facie case.  I further find that Respondent 
rebutted that prima facie case and established that it would have 
taken the same action against Ratcliff in the absence of any 
union activity on her part. 
Ratcliff was warned on October 7 for improperly installing a 
handrail.  Although shown the warning which clearly specifies 
that she ﬁplaced the handrails wrong,ﬂ Ratcliff™s testimony 
related to a controversy over carrying boards.  Toledano de-
scribed the deficiencies in Ratc
liff™s installation and his testi-
mony is unrebutted. The General Counsel introduced no evi-

dence establishing that Respond
ent ignored such improper in-
stallations. Employee Robert 
E. Williams Jr., acknowledged 
that he was terminated and that one of the reasons for his ter-
mination was for building unsafe s
caffolding.  His termination 
is not alleged as discriminatory. Respondent has established 
that it would have taken the sa
me action against Ratcliff regard-
less of her union activities.  I shall recommend that this allega-

tion be dismissed. 
Respondent does not contend that
 Ratcliff™s prior warnings played any part in her termination.  Rather, the termination was 
based solely on her conduct on D
ecember 9.  I have found that 
Ratcliff did improperly install the lifeline on December 8. Al-
though she justifiably relied on 
Kinchen™s permission to use 
only one cable clamp, the lifelin
e that she installed contained 
two other deficiencies: one of th
e pad-eyes was installed verti-
cally and the cable was slack.  Respondent had experienced 

problems with Ratcliff™s installations in the past, as reflected by 
the warning of October 7.  Cortez began by referring to a defi-

ciency other than the cable clamps, the vertically installed clip 
or pad-eye, that Ratcliff recalled as a reference to a ﬁmissing 
clip.ﬂ  I find that Respondent™s 
action in attempting to bring the deficiencies in Ratcliff™s installa
tion of the lifeline to her atten-
tion would have occurred regardless of her union activity. 
The Charging Party cites Res
pondent™s employees™ guide, 
noting that immediate discharg
e offense number 1 states: ﬁIn-
subordination. Willful disobedien
ce of authorized instructions 
issued by supervision.ﬂ The Charging Party, treating the ﬁwill-

ful disobedienceﬂ language as 
a definition of insubordination 
rather than a related offense, 
argues that Ratcliff did not dis-
obey any instruction.  Insubordinate is defined as ﬁ[n]ot sub-
missive to authority.ﬂ 
The American Heritage Dictionary (4th 
Ed., 2000). Ratcliff was insubordinate.  Sh
e did not state that Kinchen 
had said she could use only one clamp.  She ﬁwent ballisticﬂ 
and impugned the ability of her fo
reman, general foreman, and 
superintendent to do their jobs.  She then called her foreman a 
Klansman.  Foreman Toledano, a 
Caucasian, supervised a num-
ber of African-American employees including, at various times, 

Ratcliff, Bobby Williams, Robert E. Williams Jr., and Donnell 
Tucker.  There is no probativ
e evidence that Ratcliff™s 
statement was true; indeed, the evidence is to the contrary. 

Ratcliff had, for several months, accused Toledano of harassing 
her, even taking an informal poll in this regard in his presence. 
Ratcliff had previously only asse
rted that Toledano was harass-
ing her individually.  Her unf
ounded assertion that Toledano 
was a Klansman raised an issue of racial prejudice that could 
potentially embroil other African-American employees in her 
ongoing personal dispute. Cortez was justifiably concerned 
about the disruption this could 
cause and removed Ratcliff from 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 638the ship and from the shipyard; ﬁWe had to get her out of the 
yard.ﬂ 
The General Counsel introduced no evidence of any incident 
in which statements similar to those that resulted in the 
terminations of employees Jack
son, Brown, or Wright have 
been tolerated.  Ratcliff™s Klansm
an comment was at least as, if 
not more, inflammatory than Jackson™s calling Cortez a ﬁwhite 
motherfucker,ﬂ  Brown™s referri
ng to his foreman as a slob and drunkard, and Wright™s vulgarity
 towards his foreman followed 
by ﬁbickeringﬂ with Cortez.  I 
find that Respondent has estab-
lished that it would have terminated Ratcliff for her conduct in 
the absence of any union activit
y on her part.  I shall recom-
mend that the allegations relati
ng to the warning, suspension, 
and termination of Ratcliff for her conduct on December 9 be 
dismissed. 
4. Warning and suspension of Thomas Gainey 
a. Facts 
Thomas Gainey was an active 
supporter of the Union.  He 
was named as a steward on th
e union™s list of September 16, 
1997, and he regularly wore prounion T-shirts. On May 6, 

1999, employee Gainey had eate
n some crawfish.  Having fin-
ished eating, he placed the scraps, crawfish heads and tails, in a 
plastic grocery bag.  He ackno
wledges that he improperly dis-
posed of the bag containing the scraps by throwing it into a 

scrap cable container. 
He asserts, and I credit his testimony, 
that his action was inadvertent a
nd unthinking.  He testified, ﬁI 
dumped them in there, before I realized that the sign [CABLE 
SCRAP ONLY] was on there.ﬂ  He notes that there was other 
trash in the container, because he ﬁlooked and saw that there 
was other trash in there.ﬂ  Foreman Frank Lee observed Gainey 
throw the bag into the container.  Lee told Gainey to retrieve 
the scraps, and Gainey explained that his back, which had pre-
viously been injured, was bothe
ring him and that he was going 
to the doctor. 
Thereafter, Gainey™s foreman 
Mark Pouche met with him. Gainey presented Pouche with hi
s list of restrictions. The medi-
cal document prohibits working for extended periods in awk-
ward positions.  It does not specif
y that Gainey could not bend 
over.  Pouche stated to Gainey 
that he was ﬁgoing to climb into 
that dumpster and get them cr
awfish heads out of there.ﬂ 
Gainey replied, ﬁWell, Mark, if 
I could, I would, but I can™t 
because I can™t even bend over.ﬂ  He went on to state that he 

would ﬁget a shovel or a vacuum cleanerﬂ to clean out the 
crawfish scraps. The following morning Pouche again directed 
Gainey to remove the crawfish scrap, and Gainey repeated that 

he could not bend over.  Pouche 
directed Gainey to see the tool 
room attendant to obtain a shove
l or vacuum cleaner.  Gainey 
did so, but no shovel was availa
ble and the vacuum cleaners 
were not working. 
The scrap cable containers are between three and four feet 
high and about six feet wide and 
long.  An employee would get 
into the container by using 
two ladders, climbing up one and then moving to the other to c
limb down into the container. 
Pouche reported the situation to General Foreman Jerry 
Gerdes.  Gerdes told Pouche to issue a warning to Gainey.  He 

initially testified that he told Pouche that ﬁthis should be a gen-
eral offense.  I think it was number 16 in the rule book, creating 
an unsanitary condition on company premises.ﬂ  Gerdes then 

testified that he stated that Ga
iney should be cited for a ﬁmajor 
offense.ﬂ  He did not change his 
description of the incident as 
creating an unsanitary condition.
  General offense number 6 
prohibits creating unsanitary co
nditions.  Major offense number 
16 prohibits ﬁimmoral, indecent, or unsanitary conduct on 
Company premises.ﬂ  Pouche testified that Gerdes told him to 
write the warning for major offense number 16. 
At 3:45 p.m., Pouch asked Gainey to accompany him to the 
office of Electrical Superinte
ndent Robert ﬁBobﬂ Terry.  
Gainey, Pouche, and Terry, as well as Gerdes, Terry™s secretary 

Gail Gregoira, and Frank Lee, the supervisor who saw Gainey 
throw the scrap into the container, were also present.  Terry 
informed Gainey, ﬁI™ve chosen to give you three days off with-
out pay.ﬂ Gainey apologized for his action and stated that he 
did not do it intentionally. Terry responded, ﬁYou know what 
these tubs are used for.  You know that you™ve created an un-
sanitary condition.  You know that your fellow coworkers are 
going to have to clean this . . . bucket to get rid of these craw-
fish heads and all.  And I don™t accept that.  Here™s your cita-
tion.  You have a right to make any comment on it that you 
wish and all, but this is going to require me to put you on sus-
pension.ﬂ  Gainey began to sp
eak about misconduct by Pouche, 
but Terry cut him off stating that they were there to discuss 

crawfish heads. Terry informed Gainey that he was going to 
give him another chance to clean up the crawfish scraps and 
asked if Gainey was working the ne
xt day.  Gainey stated that 
he had to keep his children on Saturday.  Terry replied the he 
could do it on Monday and stated that he would have the tub 
put in the precut area. Gainey agreed. ﬁ[E]verybody was in 
concurrence that it was going to be Monday that I was going to 
come in and do this task.ﬂ Terr
y stated that he would hold the 
citation until ﬁthis is concluded.
ﬂ  The warning was not issued at that time. 
After returning to the ship, Gainey was again summoned to 
Terry™s office. Pouche accompanied him. Terry told Gainey 

that, after reading the rule book further, ﬁhe would be remiss if 
he did not give me three days off and a citation.ﬂ Terry con-
curred that he changed his mind and ﬁI had no choice other than 
to go ahead and issue him the citation.ﬂ 
Terry testified that he change
d his mind after discussing the 
situation with Gerdes.  He claimed that Gerdes spoke to him saying that the scraps were ﬁreally going to create a much 
worse unsanitary condition . . . I think they need to be cleaned 
up now.ﬂ He testified that he thought about what Gerdes pur-
portedly had said and, ﬁI changed my mind.ﬂ  Gerdes did not 
testify to mentioning a worsening condition or the need to clean 
up ﬁnowﬂ rather than on Monday. 
 He testified that he told 
Terry that ﬁit was a gross violation . . . [that] would merit a 
three-day suspension.ﬂ I do not credit the testimony of either 
Terry or Gerdes.  Even if Gerdes had mentioned a worsening 
unsanitary condition, Terry had stat
ed that he was going to have 
the scrap tub moved.  Terry does
 not claim that Gerdes made 
any statements regarding the seriousness of the offense, that it 
was ﬁa gross violation.ﬂ Their 
conflicting testimony suggests 
that they did not want to reveal
 what was actually discussed and 
that their conversation related 
to Gainey™s union activity. 
 AVONDALE INDUSTRIES 639When Terry was questioned regarding why the warning 
specified the major offense of engaging in unsanitary conduct 
instead of the general offense of creating an unsanitary condi-
tion, Terry responded that he did 
not write the warning, that the 
warning was done by Gerdes an
d Pouche.  When asked whether 
he could have rewritten the warning, Terry agreed that, as su-
perintendent, he could have done so. 
b. Analysis and concluding findings 
Gainey was a known active supporter of the Union.  He par-
ticipated in an OSHA walk-through of the shipyard.  In view of 
the animus established by the re
cord and the discipline imposed on Gainey, the General Counsel 
has established a prima facie 
case. 
Respondent has not rebutted the prima facie case.  Respon-
dent introduced no evidence of any employee suspended for a 
similar offense.  Respondent™s 
witnesses repeatedly described 
Gainey™s offense as creating an
 unsanitary condition, a general 
offense. Gerdes directed that Pouche prepare a warning for 
major offense number 16, unsanita
ry conduct.  His direction to 
do so, despite his testimony desc
ribing the incident as creating 
an unsanitary condition, confirms 
that he sought to have the 
most severe discipline possi
ble imposed on union proponent 
Gainey. Terry, after discussing the situation with Gainey, 

committed himself to an agreement not to impose the discipline 
if Gainey cleaned up the crawfish scrap on Monday.  Gerdes, 
who had directed Pouche to write the warning for a major of-
fense, then spoke with Terry.  
Terry testified that he was con-
vinced to renege on his commi
tment to Gainey based on com-
ments by Gerdes. Gerdes testified that those comments related 
to the purported seriousness of the offense, but Terry was aware 
of all of the circumstances surrounding the offense when he 
made the commitment to hold the discipline in abeyance.  
Terry™s testimony that he decided to impose the discipline be-
cause of comments by Gerdes regarding the worsening unsani-
tary condition by Monday is not corroborated by Gerdes and is 
inconsistent with his stated intention to move the scrap con-
tainer. 
Terry acknowledged that, as supe
rintendent, he had the au-thority to alter the proposed discipline.  Indeed, he had done so 
by agreeing to impose no discipline if Gainey, who was under a 
medical restriction, cleaned up 
the crawfish on Monday.  Terry 
purportedly changed his mind because of a statement by Gerdes 
regarding the worsening unsanit
ary condition, a statement to 
which Gerdes did not testify.  I 
have not credited either account 
of their conversation. The sever
ity of the discipline imposed on 
Gainey after Terry had committed to impose no discipline con-
vinces me that the real reason 
he reneged on his prior commit-
ment was Gainey™s union activity
.  Respondent has not estab-
lished that Gainey would have b
een disciplined in the absence 
of union activity.  I find that the motivating factor in Respon-
dent™s decision was 
Gainey™s union activity.  Respondent, by 
suspending Gainey for engaging in indecent, immoral, or un-
sanitary conduct, violated Section 8(a)(3) of the Act. 
5. Warning of Archieve Triggs Sr. 
a. Facts 
On November 2, 1999, following the purchase of Avondale 
by Litton Ship Systems, the Company and the Union entered 
into a ﬁNeutrality Agreement.ﬂ  Pursuant to the agreement, the 
Company agreed, inter alia, to recognize the Union as the 
collective-bargaining representa
tive of its employees on the 
basis of a card check.  A letter dated November 1, 1999, was 

mailed to all employees advising them of the agreement and the 
right of the Union to engage in organizational activities.  In the 
third paragraph it states: ﬁDuri
ng work time (for example, other 
than lunch time or other non-working time) . . . employees are 

not to engage in activities related to union representation . . . .ﬂ 
The Union explained the provisions of the agreement to proun-
ion employees who would be enga
ged in solicitation, including 
Archie Triggs.  Triggs, an expediter in the steel department, 

understood that the Union had ﬁapproval to get these petitions 
signed by the workers or the employees, as long as you don™t 
engage in stopping employees 
from working, so it was sup-
posed to be before work, lunchtime and after work.ﬂ 
On November 4, 1999, employ
ee Oscar Martinez, who is also an expediter, testified that Triggs was walking around 
getting signatures for the petition, that he got signatures from 
the employees with whom Martinez worked and than came to 
him, ﬁasking me about signing up.ﬂ
  Martinez says he replied, 
ﬁI™ll have to think about it.ﬂ  
Martinez further testified that 
later, as he was leaving work
, he observed Triggs raise his 
arms, ﬁlike what [am I] going to 
do.ﬂ  Martinez does not claim 
to have heard any statement wh
en he observed this gesture. 
Although Martinez claims that the improper solicitation by 
Triggs occurred at 8 p.m. during working time on the second 
shift, he did not make any report to Foreman Bruce Williams at 
the time.  Rather, he waited until after lunch the following day 
and called General Foreman Dennis Zeringue.  Martinez testi-fied that he did not report Triggs to Williams because Triggs 

and Williams are good friends, a
nd ﬁthey wouldn™t have done 
nothing.ﬂ  Notwithstanding this a
ssertion, Martinez admitted 
that Triggs did not receive special treatment, ﬁ[I]t™s not special 
treatment.  I wouldn™t say that. . . . [It just] seems like he [Wil-
liams] don™t bother . . . about what
 he [Triggs] does.ﬂ  He cited 
no example of improper conduct by Triggs that Williams had 

ignored. Zeringue received a telephone call from Martinez at about 1 
p.m. on November 5.  Martinez reported, ﬁI™m being harassed 
by Archie.  He wants me to sign a union card, and I told him 

I™m not interested but he doesn™t accept that answer.  Every 
time he sees me he hollers at 
me, ‚Come on, we need you on 
the team.™  I told him I don™t want to get on it and he doesn™t 

want to leave me alone.ﬂ  Zeri
ngue questioned Martinez as to 
whether this occurred during working hours, and Martinez re-plied, ﬁYes, he™s doing it with 
everyone.ﬂ  Steel Control Super-
intendent Ursin Roux was not available on November 5, so 
Zeringue reported his conversa
tion with Martinez to Vice 
President of Production Mike Simpson. 
On the evening of November 5, 1999, Day Foreman Floyd 
Fontenot presented Martinez with a statement that Fontenot had 
written in the first person stating that Martinez ﬁhas brought it 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 640to my attention that Archieve 
Triggs . . . has been passing a 
union petition during working hours. Triggs is also harassing 
Oscar [Martinez] about signing the petition.ﬂ The statement is 
signed by both Fontenot and Martinez. 
On November 8, 1999, Superintendent Roux received the 
foregoing statement from Vice President of Production Simp-
son who gave it to him ﬁwith directions to issue a warning to 
Triggs.ﬂ Roux spoke with Font
enot, Zeringue, and Martinez. 
Roux recalled that Fontenot and Zeringue told him that Marti-
nez reported that Triggs was 
passing a petition and had asked 
him to sign it during working time.  Roux did not elicit exactly 
what Martinez had stated to them.  Roux then called Martinez 
who told Roux that Triggs ﬁwas trying to get him to sign the 
petition during working hours and he
 did not appreciate it, that 
he even followed him to his car when he knocked off work.ﬂ Roux did not speak with Triggs. 
On November 8, 1999, Foreman Williams asked Triggs to 
come to the office of Superint
endent Roux.  Triggs, Williams, 
Zeringue, and Roux were present.  Roux presented Triggs with 
a final warning that stated: 
 Interfering with fellow employee 
in the performance [of] their 
duties on Company premises, enga
ging in oral solicitation of 
another employee during work time, engaging in the distribu-
tion and handing out [of] written material to another em-
ployee not related to the accomplishment of work during 
work time. 
 Triggs read the warning and stat
ed that he was not signing it, that ﬁit was a bunch of bull.ﬂ  Roux stated, ﬁWell, I don™t know 

what™s going on, but I™m just trying to do my job. . . . [J]ust put 
on there why you refuse to sign it.
ﬂ Triggs replied that he was 
not putting anything on the warning and that he did not care 
what Roux did with it. Triggs™ foreman, Williams, commented, 
ﬁThat™s bullshit; that man didn™t do that.ﬂ Roux directed Wil-
liams to sign the warning as a witness, and he did so. The name 
of the employee who Triggs 
had purportedly solicited on com-
pany time was not revealed. 
I do not credit Martinez who, so far as this record shows, 
stated three different versions of his purported encounters with 

Triggs.  At the hearing he testified that Triggs asked him ﬁabout 
signing upﬂ and that he responded that he would have ﬁto think 
about it.ﬂ As he was leaving work, Martinez observed Triggs 
raise his arms in a gesture of futility, as if he were saying, 
ﬁwhat [am I] going to do.ﬂ  Desp
ite this alleged single oral 
solicitation that Martinez purpor
tedly was going to think about, 
he told Zeringue that he had told Triggs that he was ﬁnot inter-
estedﬂ but that ﬁevery timeﬂ 
Triggs saw him he hollered, 
ﬁCome on, we need you on the team.ﬂ When speaking with 
Roux, Martinez further embellished his report.  He reported that 
Triggs ﬁwas trying to get him to sign the petition during work-
ing hoursﬂ and that Triggs ﬁfollowed him to his car when he 
knocked off work.ﬂ 
Triggs did not recall whether he had solicited Martinez to 
sign the petition.  He credibly de
nied engaging in solicitation at 
any time other than before and 
after work and on breaks.  Wil-liams, the foreman on duty when the solicitation purportedly 
occurred, was present when the warning was issued. At that 
moment, Triggs credibly testified that Williams stated, ﬁ[T]hat 
man didn™t do that.ﬂ Respondent did not call Williams as a 
witness.  The statement by Williams was made in his capacity 
as a foreman.  It is not hearsay, and constitutes an admission 
under Rule 801(d)(2) of the Federal Rules of Evidence.  Re-
spondent™s brief does not me
ntion Foreman Williams. 
b. Analysis and concluding findings 
Employees who engage in union
 activities are not immune 
from nondiscriminatory discipline when they violate lawful 
plant rules unrelated to empl
oyee Section 7 rights.  Respon-
dent™s reliance on the report it
 received from Martinez might 
well prove persuasive in ci
rcumstances involving misconduct 
disassociated from protected ac
tivities, but solicitation on be-
half of a labor organization is an
 activity protected by Section 7 
of the Act. When an employee is disciplined for an alleged 
violation of a lawful rule while engaging in activity protected 
by Section 7 of the Act, the employ
er is not privileged to act on 
a reasonable belief if, in fact, the employee is innocent of any 
wrongdoing. Ideal Dyeing & Finishing Co.
, 300 NLRB 303, 
319 (1990). See also 
NLRB v. Burnup & Sims
, 379 U.S. 21, 23 (1964).  The Board, in 
Keco Industries
, 306 NLRB 15, 17 
(1992), repeated longstanding precedent that, ﬁ[w]here an em-
ployee is disciplined for havi
ng engaged in misconduct in the 
course of union activity, the employer™s honest belief that the 
activity was unprotected is not a defense if, in fact, the miscon-
duct did not occur.ﬂ The burden of proof is on the General 
Counsel to show that the employer™s honest belief was mis-
taken, that the alleged misc
onduct did not in fact occur. 
Roux did not question Fontenot or Zeringue regarding ex-
actly how Martinez claimed he ha
d been solicited and harassed by Triggs. Roux did not speak with Triggs. There is no evi-
dence that he spoke to Williams.  At the moment the warning 
was issued, Williams stated that
 Triggs did not engage in the 
conduct cited by the warning.  Triggs credibly denied engaging 

in solicitation at any time other than before and after work and 
on breaks.  Even if I were to assume that it was reasonable for 
Roux to rely on the word of Martinez, the General Counsel has 
established that the alleged solicitation during working time did 
not occur.  Respondent issued Tr
iggs a final written warning for 
an offense that he did not commit.  In so doing, Respondent 

violated Section 8(a)(3) of the Act. 
CONCLUSIONS OF LAW 
1. By restricting employees from attending a public event 
because of their union activities and by coercively interrogating 
an employee concerning the union 
activities of his fellow em-
ployees, the Respondent has enga
ged in unfair labor practices affecting commerce within the meaning of Section 8(a)(1) and 
Section 2(6) and (7) of the Act. 
2. By warning, suspending, and discharging employees be-
cause of their union activities, the Respondent has engaged in 

unfair labor practices affecting commerce within the meaning 
of Section 8(a)(1) and (3) and Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
 AVONDALE INDUSTRIES 641The Respondent, having discrimi
natorily warned and sus-
pended employees, it 
must rescind the warnings and suspen-
sions and make the employees whole for any loss of earnings 
and other benefits as a result of 
the suspensions, plus interest as 
computed in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). The Respondent having discrimi
natorily discharged Sidney 
Jasmine, it must offer him reinstatement and make him whole 
for any loss of earnings and other benefits, computed on a quar-

terly basis from date 
of discharge to date of proper offer of 
reinstatement, less any net interim earnings, as prescribed in 
F. 
W. Woolworth Co
., 90 NLRB 289 (1950), plus interest as com-
puted in New Horizons for the Retarded
, supra. 
The General Counsel has requested that I recommend special 
remedies, specifically the same remedies as were prescribed in 
Avondale I.  Respondent has recognized the Union, thus, I find 
no need for an order relating to access.  Insofar as the Board 
issued a broad order in 
Avondale I, a second such order would 
be superfluous. The only violation that I have found that oc-

curred after the Respondent and the Union entered into the 
agreement on neutrality is the warning to Archieve Triggs.  In 
these circumstances, I shall recommend the traditional remedies 
noted above and the posting of an appropriate notice. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
5 ORDER The Respondent, Avondale Industries, Inc., Avondale, Lou-isiana, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Restricting employees fro
m attending a public event be-
cause of their union activities. 
(b) Coercively interrogating employees concerning the union 
activities of their fellow employees. 
(c) Warning, suspending, discha
rging, or otherwise discrimi-
nating against any employee fo
r supporting New Orleans Metal 
Trades Council, AFLŒCIO, or any other union. 
(d) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, rescind and 
remove from their files the unlawful discipline issued to Sidney 
Jasmine, James Page, Thomas 
Gainey, and Archieve Triggs. 
(b) Within 14 days from the date of this Order, offer Sidney 
Jasmine full reinstatement to his former job or, if that job no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-
ously enjoyed. 
(c) Make Sidney Jasmine and Thomas Gainey whole for any 
loss of earnings and other benefits suffered as a result of the 
                                                          
                                                           
5 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
discrimination against them, in 
the manner set forth in the rem-
edy section of the decision. 
(d) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discipline issued to Sid-
ney Jasmine, James Page, Thomas
 Gainey, and Archieve Triggs 
and within 3 days thereafter 
notify the employees in writing 
that this has been done and that the discipline will not be used 
against them in any way. 
(e) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records, including an 
electronic copy of the records if stored in electronic form, nec-
essary to analyze the amount of 
backpay due under the terms of 
this Order. (f) Within 14 days after service by
 the Region, post at its fa-
cility in Avondale, Louisiana, copies of the attached notice 

marked ﬁAppendix.ﬂ6 Copies of the notice, on forms provided 
by the Regional Director for Re
gion 15, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately on receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 

facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by the 
Respondent at any time since November 15, 1997. 
(g) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
 APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice  6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 642To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT warn, suspend, di
scharge, or otherwise dis-
criminate against any of you for supporting New Orleans Metal 
Trades Council, AFLŒCIO, or any other union. 
WE WILL NOT restrict any of you from attending a public 
event because of your union activities. 
WE WILL NOT question any of you about the union activi-
ties of your fellow employees. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s Or-
der, rescind and remove from their files the unlawful discipline 
issued to Sidney Jasmine, James Page, Thomas Gainey, and 
Archieve Triggs. 
WE WILL, within 14 days from the date of the Board™s Or-
der, offer Sidney Jasmine full reinstatement to his former job 
or, if that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other rights or 
privileges previously enjoyed. 
WE WILL make Sidney Jasmine and Thomas Gainey whole 
for any loss of earnings and other benefits resulting from our 
discrimination against them, less any net interim earnings, plus 
interest. 
WE WILL, within 14 days from the date of the Board™s Or-
der, remove from our files any reference to the unlawful disci-

pline of Sidney Jasmine, James Page, Thomas Gainey, and 
Archieve Triggs and, WE WILL, within 3 days thereafter, no-
tify each of them in writing that this has been done and that the 
discipline will not be used against them in any way. 
AVONDALE INDUSTRIES, INC. 
  